Exhibit 10.1

EXECUTION COPY

STOCK PURCHASE AGREEMENT

among

DELL MARKETING USA L.P.,

(“Buyer”),

ALLIN CORPORATION,

(“Parent”),

ALLIN INVESTMENT – CAL, INC.

and

ALLIN INVESTMENT – DELAWARE, INC.,

(the “Sellers”),

and

ALLIN CORPORATION OF CALIFORNIA

and

ALLIN CONSULTING OF PENNSYLVANIA, INC.,

(the “Companies”),

dated

January 8, 2009



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I THE ACQUISITION 1.1      Share Purchase   1 1.2      Purchase Price  
1 1.3      Closing Payments   1 1.4      Indemnification Holdback Amount   2 1.5
     Closing Adjustment Amount   2 1.6      Final Adjustment Amount   2 1.7     
Interest   4 1.8      Closing   4 ARTICLE II REPRESENTATIONS AND WARRANTIES
REGARDING THE COMPANIES 2.1      Organizational Matters   4 2.2      Capital
Structure   6 2.3      Authority and Due Execution   7 2.4     
Non-Contravention and Consents   7 2.5      Financial Statements   8 2.6     
Indebtedness   9 2.7      Compliance; Permits   9 2.8      Certain Payments   11
2.9      Litigation   11 2.10      Taxes   12 2.11      Employment Matters   14
2.12      Employee Benefit Plans   16 2.13      Intellectual Property and
Related Matters   18 2.14      Title to Property and Assets   21 2.15     
Brokers’ and Finders’ Fees   22 2.16      Restrictions on Business Activities  
22 2.17      Environmental Matters   22 2.18      Significant Contracts   23
2.19      Insurance   24 2.20      Transactions with Related Parties   25 2.21
     Books and Records   25 2.22      Absence of Changes   26 2.23      Conduct
of the Business   28 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLERS 3.1
     Owner of Shares   28 3.2      Authority and Due Execution   28



--------------------------------------------------------------------------------

3.3      Non-Contravention and Consents   29 3.4      Certain Contracts   29 3.5
     Brokers’ and Finders’ Fees   29 3.6      Litigation   30 ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF PARENT 4.1      Owner of Shares   30 4.2     
Authority and Due Execution   30 4.3      Non-Contravention and Consents   30
4.4      Certain Contracts   31 4.5      Internal Controls   31 4.6     
Brokers’ and Finders’ Fees   31 4.7      Litigation   32 4.8      Solvency   32
ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 5.1      Organization and
Standing   32 5.2      Authority and Due Execution   32 5.3     
Non-Contravention and Consents   33 5.4      Condition of the Business   33
ARTICLE VI COVENANTS 6.1      Release by Parent and Sellers   33 6.2      D&O
Insurance   34 6.3      Names and Trademarks   34 6.4      Tax Covenants and
Agreements   34 6.5      Non-Solicitation and Non-Competition   36 6.6     
Employee Matters   38 6.7      Filing of Satisfaction of Judgment   39
ARTICLE VII CLOSING DELIVERIES 7.1      Closing Deliveries of Buyer   40 7.2
     Closing Deliveries of Parent, the Sellers and the Companies   40
ARTICLE VIII INDEMNIFICATION 8.1      Indemnification   41 8.2      Defense of
Third Party Claims   41 8.3      Direct Claims   43



--------------------------------------------------------------------------------

8.4      No Contribution or Circular Indemnification   43 8.5      Procedures
for Claims; Payment of Indemnification Holdback Amount   43 8.6      Minimum
Loss   44 8.7      Additional Indemnification Limits   44 8.8      Tax Treatment
  45 ARTICLE IX GENERAL PROVISIONS 9.1      Survival of Representations,
Warranties and Covenants   45 9.2      Further Actions   45 9.3      No Waiver
Relating to Claims for Fraud   45 9.4      Amendment and Modification   46 9.5
     Waiver of Compliance   46 9.6      Severability   46 9.7      Expenses and
Obligations   46 9.8      Parties in Interest   46 9.9      Notices   47 9.10
     Counterparts   48 9.11      Entire Agreement   48 9.12      Public
Announcements   48 9.13      Governing Law; Venue; Waiver of Jury Trial   48
9.14      Assignment   49 9.15      Headings   50 9.16      Time of the Essence
  50 9.17      Rules of Construction   50

 

EXHIBITS: Exhibit A   —      Definitions Exhibit B   —      Closing Date Balance
Sheet Exhibit C-1   —      Form of Standard Hosting Contract Exhibit C-2   —
     Form of Standard Consulting Contract Exhibit D   —      Form of Section
338(h)(10) Election Notice Exhibit E   —      Form of Non-Competition Agreement
Exhibit F   —      Key Employees Exhibit G   —      Form of Transition Services
Agreement Exhibit H   —      Designated Employees



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (this “Agreement”) is entered into as of
January 8, 2009, among (a) DELL MARKETING USA L.P., a Texas limited partnership
(“Buyer”); (b) ALLIN CORPORATION, a Delaware corporation (“Parent”); (c) ALLIN
INVESTMENT – CAL, INC., a Delaware corporation (“CA Seller”), and ALLIN
INVESTMENT – DELAWARE, INC., a Delaware corporation (“PA Seller” and, together
with CA Seller, the “Sellers” and each a “Seller”); and (d) ALLIN CORPORATION OF
CALIFORNIA, a California corporation (“CA Company”), and ALLIN CONSULTING OF
PENNSYLVANIA, INC., a Pennsylvania corporation (“PA Company” and, together with
CA Company, the “Companies” and each a “Company”). Unless otherwise specified,
all capitalized terms used in this Agreement will have the meanings set forth in
Exhibit A.

BACKGROUND

CA Seller owns all of the issued and outstanding capital stock of CA Company and
PA Seller owns all of the issued and outstanding capital stock of PA Company. In
accordance with the terms and provisions of this Agreement and the other
Transaction Documents, the Parties desire to consummate a series of transactions
in which (a) Buyer will acquire from the Sellers all of the Shares; (b) Buyer
will pay the consideration set forth herein to the Sellers for the Shares; and
(c) the Parties will take certain other actions ancillary to the transactions
described above. In order to provide for the consummation of the transactions
contemplated above, the Parties are entering into this Agreement.

ARTICLE I

THE ACQUISITION

1.1 Share Purchase. Upon the terms and subject to the conditions hereof, and
upon the basis of the agreements, covenants and representations and warranties
contained in this Agreement, the Sellers hereby sell, transfer and convey to
Buyer, free and clear of all Liens, and Buyer hereby purchases and acquires from
the Sellers, all of the Shares.

1.2 Purchase Price. Subject to the Indemnification Holdback Amount described in
Section 1.4, the aggregate consideration for the Shares is $12,000,000 minus
(a) the amounts to be paid pursuant to Section 1.3(a) and plus or minus, as
applicable, (b) the Closing Adjustment Amount (such aggregate consideration, as
so adjusted, the “Purchase Price”).

1.3 Closing Payments. At the Closing or as soon as practicable after the
Closing, Buyer will pay or cause to be paid the following amounts by wire
transfers of immediately available funds:

(a) to each holder of Indebtedness set forth on Schedule 1.3(a), to an account
designated by such creditor in writing, the amount of Indebtedness specified in
such creditor’s Pay-Off Letter; and

(b) to the Sellers, to the account(s) designated by the Sellers prior to
Closing, an aggregate amount equal to the Purchase Price minus the
Indemnification Holdback Amount.

 

1



--------------------------------------------------------------------------------

Each Seller agrees that the applicable payments set forth in this ARTICLE I
(including the payments under Sections 1.3(b) and 1.6) and Buyer’s obligations
under this Agreement constitute the sole consideration to be received by the
Sellers and their Affiliates for all of the Shares and all other ownership
interests in the Companies, and that the Sellers and each of their Affiliates
have waived or hereby unconditionally and irrevocably waives any rights or
claims to receive any other consideration for the Shares and any other ownership
interests in the Companies under any conflicting or contrary agreements,
covenants or provisions contained in any Contract or Company Charter Documents.

1.4 Indemnification Holdback Amount. An amount equal to $1,500,000 (the
“Indemnification Holdback Amount”) is hereby withheld by Buyer at the Closing
and will be held by Buyer pursuant to the terms of this Agreement. Buyer is
entitled to retain and subtract from the Indemnification Holdback Amount (a) the
amount that Buyer is entitled to receive pursuant to Section 1.6(d)(x) and
(b) the amount of any Indemnified Losses for which the Seller Parties are
obligated to indemnify an Indemnified Party under ARTICLE VIII.

1.5 Closing Adjustment Amount. The Companies have delivered to Buyer an
estimated balance sheet of the Companies and their consolidated Subsidiaries at
and as of 11:59 p.m. (Eastern time) on the date immediately prior to the Closing
Date (the “Closing Date Balance Sheet”), which is attached hereto as Exhibit B
and sets forth a good faith estimate of the Net Working Capital. The Closing
Date Balance Sheet was prepared by the Companies in accordance with GAAP. As
used herein, the “Closing Adjustment Amount” means an amount equal to (a) the
Net Working Capital as set forth on the Closing Date Balance Sheet minus
(b) $1,600,000.

1.6 Final Adjustment Amount.

(a) As promptly as practicable, but in any event within 90 days after the
Closing Date, Parent will prepare and deliver to Buyer a balance sheet of the
Companies and their consolidated Subsidiaries at and as of 11:59 p.m. (Eastern
time) on the date immediately prior to the Closing Date (the “Final Balance
Sheet”), which will set forth the Net Working Capital and Long-Term Liabilities.
The Final Balance Sheet will be prepared in accordance with GAAP. Buyer and its
representatives, including Buyer’s independent accountants, will be entitled to
review all workpapers of Parent and the Companies and their representatives,
including their independent accountants, prepared in connection with the
delivery of the Final Balance Sheet.

(b) Buyer will have 15 days following delivery of the Final Balance Sheet to
Buyer to deliver to Parent written notice (the “Objection Notice”) of its
objections to the Final Balance Sheet (such Objection Notice must contain a
statement describing each item in dispute, the amount of such item as determined
by Buyer (and the corresponding amount in dispute) and the basis of each
objection, all in reasonable detail). If Buyer delivers the Objection Notice
within such 15 day period, then Parent and Buyer will endeavor in good faith to
resolve the objections for a period not to exceed 15 days from the date of
delivery of the Objection Notice. If at the end of such 15 day period there are
any objections that remain in dispute, then the remaining objections in dispute
will be submitted for resolution to a “Big 4” independent accounting firm
mutually acceptable to Parent and Buyer or, if none of such “Big 4” accounting
firms qualifies as being independent, then to any other nationally-recognized
independent accounting firm mutually

 

2



--------------------------------------------------------------------------------

acceptable to Parent and Buyer; provided, that if Parent and Buyer are unable to
agree on the identity of such firm within 10 days after the expiration of the
15-day good faith negotiation period, then each of Parent and Buyer shall select
a nationally-recognized independent accounting firm within 5 days after the
expiration of such 10-day period and such two firms shall, within 10 days after
the expiration of such 5-day period, then select a third nationally-recognized
independent accounting firm to resolve the dispute (such selected firm, the
“Referee”). Parent and Buyer will enter into reasonable and customary
arrangements for the services to be rendered by the Referee under this
Section 1.6(b). The Referee will determine any unresolved items on the Final
Balance Sheet within 30 days after the objections that remain in dispute are
submitted to it or such longer period as the Referee may reasonably require. If
any remaining objections are submitted to the Referee for resolution, (i) each
party will (A) furnish to the Referee such workpapers and other documents and
information relating to such objections as the Referee may request and are
available to that party (or its independent public accountants), (B) use
commercially reasonable efforts to cooperate with the Referee in resolving any
disputed matters and (C) be afforded the opportunity to present to the Referee
any material relating to the determination of the matters in dispute and to
discuss such determination with the Referee; (ii) the Referee will not assign a
value to such objection that is greater than the greatest value for such
objection claimed by either party or less than the smallest value for such
objection claimed by either party; (iii) the determination by the Referee of the
Final Balance Sheet, as set forth in a written notice delivered to both parties
by the Referee (the “Referee Report”), will be made in accordance with this
Agreement and will be binding and conclusive on the parties and will constitute
an arbitral award that is final, binding and unappealable and upon which a
judgment may be entered by a court having jurisdiction thereof; and (iv) the
party whose aggregate claimed value of the matters submitted to the Referee for
resolution is furthest from the final aggregate value for such matters
determined by the Referee will pay the fees and expenses of the Referee.

(c) The Final Balance Sheet will become final, binding and conclusive upon
Buyer, Parent and the Sellers for all purposes of this Agreement, upon the
earliest to occur of the following:

(i) the mutual acceptance, in writing, by Buyer and Parent of the Final Balance
Sheet, with such changes or adjustments thereto, if any, as may be proposed by
Buyer and consented to by Parent;

(ii) the expiration of 15 days after the delivery to Buyer of the Final Balance
Sheet without delivery of an Objection Notice in accordance with Section 1.6(b);
and

(iii) the delivery to Buyer and Parent by the Referee of the Referee Report.

(d) As used herein, the “Final Adjustment Amount” means an amount equal to
(i) the Net Working Capital as set forth on the Final Balance Sheet, minus
(ii) the Net Working Capital as set forth on the Closing Date Balance Sheet and
minus (iii) the Long-Term Liabilities (to the extent not satisfied at Closing
pursuant to Section 1.3(a)). To the extent that the Final Adjustment Amount is a
positive number, Buyer will pay the Sellers an aggregate amount equal to the
Final Adjustment Amount within 10 Business Days after the final determination of
the Final Balance Sheet in accordance with Section 1.6(c). To the extent that
the Final Adjustment

 

3



--------------------------------------------------------------------------------

Amount is a negative number, Parent or the Sellers will pay Buyer an amount
equal to such deficiency (the “Deficiency Amount”) within 10 Business Days after
the final determination of the Final Balance Sheet in accordance with
Section 1.6(c); provided, however, that if Parent or the Sellers do not pay the
Deficiency Amount to Buyer within such 10 Business Day period, then Buyer may
elect in its sole discretion (x) to treat all or any portion of the Deficiency
Amount as an Indemnified Loss, and if Buyer makes such election, then such
amount will be deemed an Indemnified Loss, or (y) offset all or any portion of
the Deficiency Amount against any amounts payable by Buyer (or an Affiliate of
Buyer) to Parent (or an Affiliate of Parent) under the Transition Services
Agreement. For all Tax purposes, the Parties agree to treat (and will cause each
of their respective Affiliates to treat) any payment under this Section 1.6(d)
as an adjustment to the Purchase Price payable to the Sellers for the Shares.

1.7 Interest. Any and all amounts due from Buyer, Parent or either Seller
pursuant to this ARTICLE I will be payable without interest, regardless of when
paid.

1.8 Closing. The Closing will take place simultaneously with the execution and
delivery of this Agreement by the parties hereto on the date hereof (the
“Closing Date”) at the offices of Vinson & Elkins L.L.P., The Terrace 7,
2801 Via Fortuna, Suite 100, Austin, Texas 78746. The representations and
warranties of each party contained in ARTICLE II, ARTICLE III, ARTICLE IV and
ARTICLE V, as applicable, are made at and as of the execution and delivery of
this Agreement. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents shall be deemed to have occurred
and the Closing shall be effective as of 12:01 a.m. (Eastern time) on the date
hereof.

ARTICLE II

REPRESENTATIONS AND WARRANTIES

REGARDING THE COMPANIES

The Sellers, the Companies and Parent, jointly and severally, represent and
warrant to Buyer (with the understanding and acknowledgement that Buyer would
not have entered into this Agreement without being provided with the
representations and warranties set forth herein, and that these representations
and warranties constitute an essential and determining element of this
Agreement) that:

2.1 Organizational Matters.

(a) CA Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of California. PA Company is a corporation
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Pennsylvania. Each Company has the requisite power and authority
to own, lease and operate its properties and to carry on its business as now
being conducted and is duly qualified and in good standing to do business in
each jurisdiction set forth on Schedule 2.1(a), which jurisdictions represent
every jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification necessary, except where
failure to be so qualified would not have, or would not be reasonably likely to
have, a Material Adverse Effect.

 

4



--------------------------------------------------------------------------------

(b) Parent has delivered to Buyer true and complete copies of the certificate of
incorporation and bylaws or other organizational documents of each Company, in
each case as amended to date and currently in effect (such instruments and
documents, the “Company Charter Documents”). Neither Company is in violation of
any of the provisions of its Company Charter Documents.

(c) Schedule 2.1(c) sets forth a complete list naming each Person (each, a
“Subsidiary” and together, the “Subsidiaries”) in which either Company or any
other Subsidiary owns, holds or has any interest in or right to acquire capital
stock or other equity interests or ownership interests and the jurisdiction of
organization of each such Subsidiary. Each Subsidiary is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization. Each Subsidiary has the requisite power and authority to own,
lease and operate its properties and to carry on its business as now being
conducted. Each Subsidiary is duly qualified and in good standing to do business
in each jurisdiction in which the nature of its business or the ownership or
leasing of its properties makes such qualification necessary, except where the
failure to be so qualified and in good standing would not be reasonably likely
to have a Material Adverse Effect. The Sellers have delivered to Buyer true and
complete copies of the certificate of incorporation and bylaws or other
organizational documents of each Subsidiary, in each case as amended to date and
currently in effect (such instruments and documents, the “Subsidiary Charter
Documents” and, together with the Company Charter Documents, the “Charter
Documents”). No Subsidiary is in violation of any of the provisions of its
Subsidiary Charter Documents. Schedule 2.1(c) sets forth a true and complete
list of each record and beneficial owner of the capital stock or other equity
interests of each Subsidiary, and the amount and type of each class or series of
such capital stock or other equity interest held by each such Person. A Company
owns 100% of the capital stock or other equity interests or ownership interests
of each Subsidiary free and clear of all Liens. There are no outstanding
securities convertible into or exchangeable or exercisable for capital stock or
other equity interests or ownership interests in either Company or any
Subsidiary, or options, warrants or other rights to acquire capital stock or
other equity interests or ownership interests in either Company or any
Subsidiary. All outstanding capital stock or other equity interests or ownership
interests of the Subsidiaries have been validly issued, are fully paid and non
assessable and have not been issued in violation of any preemptive rights or
similar rights. There are no shares of capital stock or other securities,
options, warrants, calls, rights, commitments, agreements, arrangements or
undertakings of any kind to which any Subsidiary or any of their Affiliates is a
party or by which any of them are bound obligating any Subsidiary to (i) issue,
deliver or sell, or cause to be issued, delivered or sold, shares of capital
stock or other securities of a Subsidiary, (ii) issue, grant, extend or enter
into any such security, option, warrant, call, right, commitment, agreement,
arrangement or undertaking or (iii) issue or distribute to holders of any shares
of capital stock of any Subsidiary any evidences of indebtedness or assets of
any Subsidiary. No Subsidiary is under any obligation to purchase, redeem or
otherwise acquire any shares of its capital stock or any interest therein or to
pay any dividend or make any other distribution with respect thereto. For
purposes of ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE VI, unless the
context dictates otherwise, all references to a Company will also include and be
references to each of its Subsidiaries and all references to the Companies will
also include and be references to each of the Subsidiaries.

 

5



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.1(d), there are no outstanding powers of
attorney executed by or on behalf of either Company.

2.2 Capital Structure.

(a) (i) The authorized capital stock of CA Company consists of 1,000 shares of
common stock, par value $1.00 per share (the “CA Common Stock”). The authorized
capital stock of PA Company consists of 500,000 shares of common stock, par
value $1.00 per share (the “PA Common Stock”).

(ii) At the date hereof, (A) there are 100 shares of CA Common Stock issued and
outstanding; (B) there are 1,040 shares of PA Common Stock issued and
outstanding; and (C) neither Company has any other issued or outstanding shares
of capital stock or other equity interests or ownership interests. No Shares are
reserved for issuance for any purpose. All of the Shares are owned and held
beneficially and of record by Seller and have been duly authorized and validly
issued and are fully paid, non-assessable and not subject to any preemptive
rights.

(iii) No shares of CA Common Stock, PA Common Stock or other capital stock or
other equity interests or ownership interests of either Company are held as
treasury stock or are owned by either Company.

(iv) No Person will be entitled to receive a portion of the Purchase Price,
other than the Sellers.

(v) Upon Buyer’s acquisition of the Shares at Closing pursuant to the terms and
conditions of this Agreement, Buyer will acquire 100% of the issued and
outstanding capital stock of the Companies and all securities convertible into,
exercisable for or exchangeable into capital stock of the Companies, free and
clear of any Liens.

(b) There are no shares of capital stock or other securities, options, warrants,
calls, rights, commitments, agreements, arrangements or undertakings of any kind
to which either Company or any of their Affiliates is a party or by which any of
them are bound obligating either Company to (i) issue, deliver or sell, or cause
to be issued, delivered or sold, shares of capital stock or other securities of
either Company, (ii) issue, grant, extend or enter into any such security,
option, warrant, call, right, commitment, agreement, arrangement or undertaking
or (iii) issue or distribute to holders of any shares of capital stock of either
Company any evidences of indebtedness or assets of either Company. Neither
Company is under any obligation to purchase, redeem or otherwise acquire any
shares of its capital stock or any interest therein or to pay any dividend or
make any other distribution with respect thereto. Parent has furnished to Buyer
complete and accurate copies of each Parent Equity Plan, and Schedule 2.2(b)
sets forth each employee, officer, director or agent of either Company entitled
to a benefit under a Parent Equity Plan, together with a description of such
benefit, as applicable. Neither Parent nor any of its Affiliates are party to
any Contract, including any plan or arrangement, under which any officer,
director, employee or agent of either Company has or may have any right to a
bonus, payment or other consideration that is contingent on the transactions
contemplated by this Agreement (a “Transaction Bonus”). For the avoidance of
doubt, the retention incentives to be put in place at or around Closing by Buyer
are not Transaction Bonuses.

 

6



--------------------------------------------------------------------------------

(c) All Shares have been issued in compliance with all Applicable Laws.

2.3 Authority and Due Execution.

(a) Each Company has all requisite corporate power and authority to enter into
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby or thereby. The execution,
delivery and performance of this Agreement and the other Transaction Documents
by each Company, and the consummation of the transactions contemplated hereby or
thereby, have been duly authorized by all necessary corporate action on the part
of such Company and no other corporate proceedings on the part of such Company
are necessary to authorize the execution, delivery and performance of this
Agreement and the other Transaction Documents by such Company or to consummate
the transactions contemplated hereby or thereby.

(b) This Agreement and each other Transaction Document to which either Company
is a party has been duly executed and delivered by each Company party thereto
and constitutes the valid and binding obligation of such Company, enforceable
against such Company in accordance with its terms, subject as to enforceability
to (i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) general principles of equity (regardless of whether
enforceability is considered in a proceeding at law or in equity) (collectively,
the “Enforceability Exceptions”).

2.4 Non-Contravention and Consents.

(a) The execution and delivery by the Companies of this Agreement and each other
Transaction Document does not, and the performance by the Companies of this
Agreement and each other Transaction Document will not, result in any violation
of, or default (with or without notice or lapse of time, or both) under, or
acceleration of any obligation or the loss of a benefit under, any termination
or right of termination or cancellation of, or any right of purchase under, or
result in the creation of any Lien upon any of the properties or assets of the
Company under, any provision of (i) the Charter Documents, (ii) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
permit, franchise or license to which a Company is a party or by which it or any
of its respective properties or assets are bound, (iii) any Applicable Law or
(iv) any Significant Contract.

(b) Except as set forth on Schedule 2.4(b), no Consent under any Significant
Contract is required to be obtained in connection with the execution, delivery
or performance of this Agreement or any other Transaction Document by the
Companies or the consummation of the transactions contemplated hereby or
thereby.

(c) No Consent of any national, state, municipal, provisional, local or foreign
government, any instrumentality, subdivision, department, ministry, board,
court, administrative agency or commission, the European Union, or other
governmental entity or instrumentality or political subdivision thereof, or any
quasi-governmental or private body exercising any executive, legislative,
judicial, regulatory, taxing, importing or other governmental functions (a
“Governmental Entity”) is required to be obtained or made by a Company in
connection with the execution, delivery and performance of this Agreement or any
other Transaction Document by the Companies or the consummation of the
transactions contemplated hereby or thereby.

 

7



--------------------------------------------------------------------------------

2.5 Financial Statements.

(a) The financial statements of Parent included in the Parent SEC Documents,
including all notes and schedules thereto, complied in all material respects,
when filed or if amended prior to the date of this Agreement, as of the date of
such amendment, with the rules and regulations of the SEC with respect thereto,
were prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto or, in the
case of the unaudited statements, as permitted by Rule 10-01 of Regulation S-X
promulgated by the SEC) and fairly present in all material respects in
accordance with applicable requirements of GAAP (subject, in the case of the
unaudited statements, to normal, recurring adjustments, none of which,
individually or in the aggregate, is material) the financial position of Parent
as of their respective dates and the results of operations and the cash flows of
Parent for the periods presented therein.

(b) Parent has delivered to Buyer the consolidating financial statements of
Parent that includes the financial statements (consisting of a balance sheet,
statement of operations and statement of cash flows) of each of the Companies
for each of the quarters ended March 31, June 30, September 30 and December 31,
that occurred during the period from January 1, 2004 through the date hereof,
and the notes thereto (collectively, the “Financial Statements”). The Financial
Statements were prepared in accordance with GAAP and fairly and accurately
present in all material respects the consolidated financial position, results of
operations and cash flows of the Companies as of the dates, and for the periods,
indicated therein. Each Company maintains a standard system of accounting
established and administered in accordance with GAAP including complete books
and records in written or electronic form.

(c) Except as disclosed or provided for in the Financial Statements (including
the notes thereto), neither Company has any liabilities, whether accrued,
absolute, contingent, matured, unmatured, or otherwise and whether or not
required to be reflected in financial statements prepared in accordance with
GAAP, other than (i) liabilities incurred in the ordinary course of business
subsequent to the date of the most recent Financial Statements and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business that are not required under GAAP to be reflected in the Financial
Statements, which liabilities and adjustments referred to in (i) and (ii),
individually or in the aggregate, are not material to the financial condition or
operating results of the Companies, and other than liabilities under this
Agreement or the other Transaction Documents or the transactions contemplated
hereby or thereby. Neither Company has (x) any Long-Term Liabilities or (y) any
intercompany receivables, payables, loans, guarantees, liabilities or any other
balances with Parent or any of its Affiliates.

(d) All of the accounts receivable of the Companies are bona fide, arose in the
ordinary course of business and are carried on the records of the Companies at
values determined in accordance with GAAP. Except for statutory Liens for Taxes
not yet past due and payable or being contested in good faith by appropriate
proceedings and for which adequate reserves are reflected on the Financial
Statements, and subject solely to the payment by Buyer of the amounts
contemplated by Section 1.3(a), no Person has any Lien on any of such accounts
receivable, and, except as set forth on Schedule 2.5(d), no request or agreement
for a material deduction

or discount has been made with respect to any of such accounts receivable except
as fully and adequately reflected in reserves for doubtful accounts set forth in
the Financial Statements.

 

8



--------------------------------------------------------------------------------

2.6 Indebtedness. Each Company has been released in full from each Parent Credit
Facility, is no longer a party thereto or bound thereby and has no obligation,
liability or cost with respect thereto. Subject solely to the payment by Buyer
of the amounts contemplated by Section 1.3(a), no property or asset of any type
of either Company and none of the Shares are subject to any Lien of any nature
pursuant to any provision of any Parent Credit Facility. Neither Company has any
Indebtedness of any type (whether accrued, absolute, contingent, matured,
unmatured or other and whether or not required to be reflected in financial
statements prepared in accordance with GAAP) that is not fully set forth on
Schedule 2.6. Schedule 2.6 sets forth each item of Indebtedness identifying the
creditor, including name and address, the type of instrument under which the
Indebtedness is owed and the amount of the Indebtedness as of the close of
business on the Business Day immediately prior to the date hereof. With respect
to each item of Indebtedness, neither Company is in default, no payments are
past due, and no circumstance exists that, with notice, the passage of time or
both, could constitute a default by either Company under any item of
Indebtedness. None of Parent, the Sellers and the Companies has received any
notice of a default, alleged failure to perform or any offset or counterclaim
with respect to any item of Indebtedness that has not been fully remedied and
withdrawn. Other than as set forth on Schedule 2.6, the consummation of the
transactions contemplated by this Agreement or any other Transaction Document to
which either Company is a party will not cause a default, a breach or an
acceleration, automatic or otherwise, of any conditions, covenants or any other
terms of any item of Indebtedness. Neither Company is a guarantor or otherwise
liable for any liability or obligation (including Indebtedness) of any other
Person. Parent, the Sellers and the Companies have obtained and delivered to
Buyer from each Person set forth on Schedule 1.3(a) a pay-off letter (each a
“Pay-Off Letter”) setting forth (a) the amounts required to pay off in full at
the Closing the Indebtedness owing to such creditor (including the outstanding
principal, accrued and unpaid interest and prepayment and other penalties),
(b) upon payment of such amounts, (i) a complete release of the Companies and
Buyer from any and all liabilities and obligations arising out of the
Indebtedness owing to such creditor, (ii) a complete release and termination of
all of such creditor’s Liens and security interests held on any of either
Company’s assets or properties, (iii) the authorization of the applicable
Company and Buyer to terminate and release all Liens and security interests and
to file all applicable Uniform Commercial Code termination statements related to
such Indebtedness and (iv) that all agreements and instruments documenting a
Company’s or Buyer’s liabilities and obligations arising out of the Indebtedness
owing to such creditor are automatically terminated without any further action
by such creditor, such Company or Buyer.

2.7 Compliance; Permits.

(a) Neither Company has failed to comply with or is in conflict with, or in
default or in violation of, any Applicable Law in any material respect. No
investigation or review by any Governmental Entity is pending, or to the
Knowledge of Parent, has been threatened, against either Company. There is no
agreement, commitment, judgment, injunction, order or decree with or by a
Governmental Entity binding upon either Company.

 

9



--------------------------------------------------------------------------------

(b) Each Company holds, to the extent required by Applicable Law, all material
franchises, permits, certificates, licenses, consents, filings, sanctions,
registrations, variances, exemptions, orders, authorizations and approvals from,
and has made all declarations and filings with, all Governmental Entities
(“Permits”) for the conduct or operation of the Business, including the sale,
transport, export, import or shipment of any items or materials (whether in
tangible form or otherwise) to any jurisdiction. No suspension or cancellation
of any such Permit is pending or, to the Knowledge of Parent, threatened, each
such Permit is valid and in full force and effect, and the applicable Company is
in compliance in all material respects with the terms of such Permits.
Schedule 2.7(b) sets forth a complete list of all Permits held by the Companies.

(c) Neither Company has, within the last five years, violated any applicable
U.S. Export and Import Laws, nor made a voluntary disclosure with respect to any
violation of such laws. Each Company has been and is in compliance with all
applicable Foreign Export and Import Laws. To the extent applicable, each
Company has prepared and timely applied for all import and export licenses
required in accordance with U.S. Export and Import Laws and Foreign Export and
Import Laws for the conduct of such Company’s business. Each Company has at all
times been in compliance with all Applicable Laws relating to trade embargoes
and sanctions, and no product, service or financing provided by such Company has
been, directly or indirectly, provided to, sold to or performed for or on behalf
of Cuba, Iran, Libya, North Korea, Sudan, Syria, or any other country or Person
against whom the United States maintains economic sanctions or an arms embargo
unless authorized by license or by law.

(d) There is no export or import related proceeding, investigation or inquiry
pending, or to the Knowledge of Parent, threatened against either Company or any
officer or director of either Company (in their capacity as an officer or
director of either Company) by or before (or, in the case of a threatened
matter, that would come before) any Governmental Entity.

(e) Each Company complies with all applicable: (i) Privacy Laws; (ii) Company
privacy and data security policy, procedure, statement or notice; (iii) decrees
or orders by any Governmental Entity relating to Privacy Laws or Personally
Identifiable Information; and (iv) Contracts entered into by either Company
regarding compliance with Privacy Laws or relating to Personally Identifiable
Information.

(f) There is no Legal Proceeding by or against either Company pending or, to the
Knowledge of Parent, threatened involving any Privacy Law or either Company’s
Processing of Personally Identifiable Information.

(g) Neither Company is subject to any decree or order by any Governmental Entity
or equivalent mandate naming or specifically directed to such Company relating
to Privacy Laws or either Company’s Processing of Personally Identifiable
Information.

(h) Neither Company has experienced an Information Security Incident in the past
five years and, to the Knowledge of Parent, with respect to Personally
Identifiable Information Processed by either Company, no service provider that
Processes Personally Identifiable Information on behalf of either Company, has
experienced an Information Security Incident in the past five years.

 

10



--------------------------------------------------------------------------------

(i) The Companies have established controls designed to ensure the
confidentiality of Personally Identifiable Information and designed to ensure
that Personally Identifiable Information is not Processed or disclosed in
violation of any applicable Privacy Law or Contract. The Companies have
developed and implemented and maintain appropriate security procedures and
practices to protect against Information Security Incidents. To the extent
required by Applicable Law or Contract, the Companies have developed and
implemented and maintain a comprehensive written information security program
that includes appropriate administrative, technical and physical safeguards and
other security measures designed to (i) ensure the security and confidentiality
of Personally Identifiable Information, (ii) protect against any anticipated
threats or hazards to the security and integrity of Personally Identifiable
Information and (iii) protect against any Information Security Incident and
unauthorized access to, acquisition of, or use of the data processing equipment
used to Process Personally Identifiable Information. Each Company is a Level 4
Merchant and is in compliance with the Payment Card Industry Data Security
Standard v.1.2 to the extent applicable to a Level 4 Merchant. The security
measures adopted by each Company are appropriate in light of the level of harm
that the Company reasonably believes might be suffered as a result of an
Information Security Incident or other data incident (including unauthorized or
unlawful Processing or accidental loss, destruction, alteration or damage of
Personally Identifiable Information).

2.8 Certain Payments. Within the last three years, the Companies have not and,
to the Knowledge of Parent, no current or former director, executive, officer,
representative, agent or employee of either Company (when acting in such
capacity or otherwise on behalf of such Company) has (a) used or is using any
corporate funds for any illegal contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) used or is using any
corporate funds for any direct or indirect unlawful payments to any foreign or
domestic government officials or employees; (c) violated or is violating any
provision of the Foreign Corrupt Practices Act of 1977 of the United States (the
“FCPA”); (d) established or maintained, or is maintaining, any unlawful or
unrecorded fund of corporate monies or other properties; or (e) made any bribe,
rebate, payoff, influence payment, kickback or other similar or unlawful payment
of any nature using corporate funds or otherwise on behalf of such Company. Each
Company has established reasonable internal controls and procedures intended to
ensure compliance with the FCPA.

2.9 Litigation. Except as set forth on Schedule 2.9, there is no claim, action,
suit or proceeding, or governmental inquiry or investigation (each, a “Legal
Proceeding”), pending, or to the Knowledge of Parent, threatened, against or
relating to either Company or its business or assets, nor to the Knowledge of
Parent is there any basis for any such Legal Proceeding. Except as set forth on
Schedule 2.9, neither Company has been a party to any Legal Proceeding during
the past five years, nor has Parent or any of its Affiliates (other than the
Companies) been a party to any Legal Proceeding during the past five years
relating to either Company or its business or assets, other than (a) any Legal
Proceeding in which the amount in controversy was less than $2,000 (and no
relief that was injunctive, equitable or non-monetary in nature was being
sought) individually and, together with all other such Legal Proceedings, less
than $10,000 in the aggregate and (b) any collection action against a customer
of Parent or any of its Affiliates related to the Business for an amount less
than $7,500 individually unless (i) when taken together with all other such
collection actions within the last two years against such customer, the
aggregate amount of all such collection actions exceeds $7,500 or (ii) when
taken together with all other collection actions within the last two years
against any customers (other than collection actions

 

11



--------------------------------------------------------------------------------

connected with Legal Proceedings otherwise disclosed on Schedule 2.9), the
aggregate amount of all such collection actions exceeds $10,000. There is no
injunction, judgment, decree or order against (a) either Company or (b) Parent
or any of its Affiliates (other than the Companies) relating to either Company
or its business or assets. Schedule 2.9 sets forth a list of all litigation that
either Company has pending or threatened against other parties.

2.10 Taxes.

(a) (i) Except as set forth on Schedule 2.10(a), all Tax Returns that were
required to be filed by or with respect to each Company have been duly and
timely filed; (ii) all items of income, gain, loss, deduction and credit or
other items (“Tax Items”) required to be included in each such Tax Return have
been so included and all such Tax Items and any other information provided in
each such Tax Return is true, correct and complete; (iii) all Taxes owed by the
Companies or for which either Company may be liable that are or have become due
have been timely paid in full; (iv) no penalty, interest or other charge is or
will become due with respect to the late filing of any such Tax Return or late
payment of any such Tax; (v) all Tax withholding and deposit requirements
imposed on or with respect to the Companies have been satisfied in full in all
respects; (vi) there are no Liens on any of the assets of either Company that
arose in connection with any failure (or alleged failure) to pay any Tax; and
(vii) neither Company is liable for any Tax as a transferee or successor.

(b) There is no claim against either Company for any Taxes, and no assessment,
deficiency, or adjustment has been asserted, proposed, or, to the Knowledge of
Parent, threatened with respect to any Tax Return of or with respect to either
Company, other than those sets forth (and as to which true and complete copies
of all audit or similar reports have been provided or made available to Buyer)
on Schedule 2.10(b). No Tax audits or administrative or judicial proceedings are
being conducted, pending or, to the Knowledge of Parent, threatened with respect
to either Company, other than those set forth (and as to which true and complete
copies of all correspondence to or from the relevant Governmental Entity
pertaining thereto have been provided or made available to Buyer) on
Schedule 2.10(b). No claim has ever been made by an authority in a jurisdiction
where either Company does not file Tax Returns that it is or may be subject to
taxation in that jurisdiction.

(c) Except as set forth Schedule 2.10(c), there is not in force any extension of
time with respect to the due date for the filing of any Tax Return of or with
respect to either Company or any waiver or agreement for any extension of time
for the assessment or payment of any Tax of or with respect to either Company.

(d) Neither Company is a party to or bound by any Tax allocation, sharing or
indemnity agreements or arrangement.

(e) Neither Company will be required to include any item of income in, or
exclude any item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any: (i) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (ii) “closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date; (iii) intercompany transactions or any
excess loss account described in Treasury Regulations under Section 1502 of the
Code (or any

 

12



--------------------------------------------------------------------------------

corresponding or similar provision of state, local or foreign income Tax law);
(iv) installment sale or open transaction disposition made on or prior to the
Closing Date; or (v) prepaid amount received on or prior to the Closing Date.

(f) Neither Company has any liability for the Taxes of any Person under Treasury
Regulations Section 1.1502-6 (or any corresponding provisions of state, local or
foreign Tax law), or as a transferee or successor, or by contract or otherwise
other than the members of the federal income Tax Consolidated Group of which
Parent is the common parent. Other than the federal income Tax Consolidated
Group of which Parent is the common parent, neither Company is or has ever been
a member of an affiliated, consolidated, combined or unitary group filing for
federal or state income tax purposes. Each Company is a member of an “affiliated
group” (as defined in Section 1504 of the Code) of which Parent is the common
parent and which has in effect a valid election to file consolidated federal
income Tax Returns.

(g) The aggregate net operating losses of the Consolidated Group of which Parent
is the common parent that are apportioned to each of the Companies under
Treasury Regulation Section 1.1502-21 and that will be carried forward from the
Tax period ending on the Closing Date to Buyer’s federal income tax consolidated
group for the Tax period that includes the Closing Date (assuming no
Section 338(h)(10) Election is made with respect to such Company) will be no
less than the amounts set forth on Schedule 2.10(g), no portion of any such net
operating loss carryforward will expire within the next ten years, and no such
net operating loss carryforward is subject to any limitation under Section 382
of the Code (other than by reason of the transactions contemplated by this
Agreement).

(h) Neither Company has participated, within the meaning of Treasury Regulations
Section 1.6011-4(c), in (i) any “reportable transaction” within the meaning of
Section 6011 of the Code and the Treasury Regulations thereunder; (ii) any
“confidential corporate tax shelter” within the meaning of Section 6111 of the
Code and the Treasury Regulations thereunder; or (iii) any “potentially abusive
tax shelter” within the meaning of Section 6112 of the Code and the Treasury
Regulations thereunder. Each Company has disclosed on its Tax Returns all
positions taken therein that could give rise to a substantial understatement of
Tax within the meaning of Section 6662 of the Code (or any similar provision of
state, local or foreign law).

(i) There is no material property or obligation of either Company, including
uncashed checks to vendors, customers, or employees, non-refunded overpayments,
or unclaimed subscription balances, that is escheatable to any state or
municipality under any applicable escheatment laws as of the date hereof or that
may at any time after the date hereof become escheatable to any state or
municipality under any applicable escheatment laws.

(j) Neither Company is subject to Tax in any jurisdiction, other than the
country in which it is organized, by virtue of having a permanent establishment,
fixed place of business, or otherwise. All payments by, to or between either
Company comply with all applicable transfer pricing requirements imposed by any
Governmental Entity, and Seller has made available to Buyer accurate and
complete copies of all transfer pricing documentation prepared pursuant to
Treasury Regulation Section 1.6662-6 (or any similar foreign statutory,
regulatory, or administrative provision) by or with respect to each Company
during the past five years.

 

13



--------------------------------------------------------------------------------

(k) Neither Company has made any payments, is obligated to make any payments, or
is a party to any plan or agreement that under certain circumstances could
obligate it to make any payments that would not be deductible under Sections
280G (determined without regard to the exceptions contained in Sections
280G(b)(4) and 280G(b)(5)) or 404 of the Code.

(l) The provision for Taxes set forth on the balance sheets included in the
Financial Statements are sufficient for all accrued and unpaid Taxes, whether
asserted or unasserted, contingent or otherwise, as of the dates thereof. The
Companies have not incurred any liabilities for Taxes since those dates
(i) arising from extraordinary gains or losses, as that term is used in GAAP,
(ii) outside the ordinary course of business or (iii) inconsistent with past
custom or practice.

(m) Neither Company has constituted either a “distributing corporation” or a
“controlled corporation” in a distribution of stock intended to qualify for
tax-free treatment under Section 355 of the Code (i) in the two years prior to
the date of this Agreement or (ii) in a distribution which could otherwise
constitute part of a “plan” or “series of related transactions” (within the
meaning of Section 355(e) of the Code) in conjunction with the transactions
contemplated by this Agreement.

(n) Neither Company is, or has been during the applicable time period set forth
in Section 897(c)(1)(A)(ii) of the Code, a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code.

(o) For purposes of this Section 2.10, references to a Company shall be deemed
to include any predecessor of such Company or any Subsidiary or any Person from
which such Company or any Subsidiary incurs a liability for Taxes by contract or
law.

2.11 Employment Matters.

(a) To the Knowledge of Parent, no executive, key employee, group of employees,
managing director, practice director or manager of either Company has any plan
or intention to terminate employment with such Company.

(b) No third party has claimed in writing to Parent, either Seller or either
Company or, to the Knowledge of Parent, has reason to claim that any employee or
other Person affiliated with either Company (i) is in violation of any term of
any employment Contract, patent disclosure agreement, noncompetition agreement
or any restrictive covenant with such third party; (ii) has disclosed or
utilized any Trade Secret or proprietary information or documentation of such
third party; or (iii) has interfered in the employment relationship between such
third party and any of its present or former employees. To the Knowledge of
Parent, no Person employed by or affiliated with either Company has employed or
proposed to employ any Trade Secret, information or documentation proprietary to
any former employer or violated any confidential relationship with any third
party in connection with the development, manufacture or sale of any product or
proposed product, or the development or sale of any service or proposed service,
of either Company.

 

14



--------------------------------------------------------------------------------

(c) None of the employees of either Company is represented by a labor union, and
neither Company is subject to any collective bargaining or similar agreement
with respect to any of its employees. There is no labor dispute, strike, work
stoppage or other labor trouble (including any organizational drive) against
either Company pending or, to the Knowledge of Parent, threatened. Neither
Company has agreed to recognize any labor union or other collective bargaining
representative, nor has any labor union or other collective bargaining
representative been certified as the exclusive bargaining representative of any
employees of either Company. There is no question concerning representation as
to any labor union or other collective bargaining representative with respect to
any employees of either Company, and, to the Knowledge of Parent, no labor union
or other collective bargaining representative claims to or is seeking to
represent any employees of either Company. To the Knowledge of Parent, no union
organizational campaign or representation petition is currently pending with
respect to any employees of either Company.

(d) Neither Company, nor to the Knowledge of Parent, any employee or
representative of either Company, has committed or engaged in any unfair labor
practice in connection with the conduct of the business of the Companies, and
there is no action, suit, claim, charge or complaint against either Company
pending or, to the Knowledge of Parent, threatened or reasonably anticipated
relating to any labor, safety or discrimination matters involving any employee
of either Company, including charges of unfair labor practices or discrimination
complaints. Each Company has taken affirmative steps to ensure compliance with,
and is in compliance in all material respects with, all Applicable Laws relating
to employment, including laws relating to employment discrimination, labor
relations, fair employment practices, payment of wages and overtime, leaves of
absence, immigration, employee benefits and affirmative action. To the Knowledge
of Parent, all employees of each Company are lawfully authorized to work in the
jurisdiction in which they are employed according to applicable immigration
laws.

(e) Neither Company has had any plant closings, mass layoffs or other
terminations of employees of either Company which would create any obligations
upon or liabilities for either Company under the Worker Adjustment and
Retraining Notification Act or similar laws. Each Company is not a party to any
agreements or arrangements or subject to any requirement that in any manner
restricts such Company from relocating, consolidating, merging or closing, in
whole or in part, any portion of the business of such Company, subject to
Applicable Law.

(f) Schedule 2.11(f) sets forth a complete and accurate list of the names of all
individuals who are employees of the Companies as of the date of this Agreement
specifying:

(i) With respect to the hourly employees, the title, the rate of hourly pay and
whether or not such employee is absent for any reason such as lay-off, leave of
absence or workers’ compensation;

(ii) With respect to salaried employees, the title, the rate of salary and
commission or bonus structure for each such employee; and

(iii) With respect to each employee listed, the date of hire and a list of all
agreements affecting such Person’s employment, including a description of the
material compensation arrangement, and whether or not such employee is absent
for any reason such as lay-off, leave of absence or workers’ compensation.

 

15



--------------------------------------------------------------------------------

(g) Except as set forth on Schedule 2.11(g), the employees listed on
Schedule 2.11(f) represent all of the employees of Parent or any of their
Affiliates involved in the conduct or operation of the Business.

2.12 Employee Benefit Plans.

(a) Schedule 2.12(a) sets forth a list of each Employee Benefit Plan that either
Company or any ERISA Affiliate maintains or to which either Company or any ERISA
Affiliate contributes or is a participating employer and in which any employee
of a Company, former employee of a Company, service provider to a Company or
former service provider to a Company participates or is owed benefits under
(collectively, the “Company Benefit Plans”). With respect to each Company
Benefit Plan, Parent has delivered to Buyer true and complete copies of all plan
documents and summary plan descriptions, the most recent determination letter
(or opinion letter) received from the Internal Revenue Service, the most recent
Form 5500 Annual Report, and all related trust agreements associated with such
Company Benefit Plan.

(b) With respect to each Company Benefit Plan (and each related trust, insurance
contract or fund), no event has occurred and to the Knowledge of Parent, there
exists no condition or set of circumstances, in connection with which either
Company or any ERISA Affiliate would be subject to any liability under ERISA,
the Code, or any other Applicable Law.

(c) Each Company Benefit Plan (and each related trust, insurance contract or
fund) has been administered and operated in accordance with the terms of the
applicable controlling documents and with the applicable provisions of ERISA,
the Code and all other Applicable Laws. Each Company Benefit Plan (including any
material amendments thereto) that is capable of approval by, or registration for
or qualification for special tax status with, the appropriate taxation, social
security or supervisory authorities in the relevant jurisdiction has received
such approval, registration or qualification or there remains a period of time
in which to obtain such approval, registration or qualification retroactive to
the date of any material amendment that has not previously received such
approval, registration or qualification.

(d) All required reports, descriptions and disclosures have been filed or
distributed appropriately and in accordance with Applicable Law with respect to
each Company Benefit Plan. The requirements of Part 6 of Subtitle B of Title I
of ERISA and of Section 4980B of the Code have been met with respect to each
Company Benefit Plan that is a group health plan.

(e) All contributions (including all employer contributions and employee salary
reduction contributions) that are due and owing have been timely paid to each
Company Benefit Plan (or related trust or held in the general assets of a
Company and accrued, as appropriate), and all contributions for any period
ending on or before the Closing Date that are not yet due have been paid to each
Company Benefit Plan (or related trust) or accrued in accordance with GAAP.
Except as set forth on Schedule 2.12(e), all premiums or other payments for all
periods ending on or before the Closing Date have been timely paid with respect
to each Company Benefit Plan that is an Employee Welfare Benefit Plan.

 

16



--------------------------------------------------------------------------------

(f) Each Company Benefit Plan that is an Employee Pension Benefit Plan and that
is intended to meet the requirements of a “qualified plan” under Section 401(a)
of the Code meets such requirements and has either received or applied for (or
has time remaining to apply for) a favorable determination letter (or, in the
case of a prototype plan, an opinion letter) from the Internal Revenue Service
within the applicable remedial amendment periods, and no such determination
letter or advisory letter has been revoked nor has revocation been threatened.

(g) No Employee Benefit Plan maintained or contributed to during the six year
period preceding the Closing Date by either Company or any ERISA Affiliate is
subject to the minimum funding requirements of Section 412 of the Code or
subject to Title IV of ERISA.

(h) Neither Company maintains or contributes to, and neither Company has ever
maintained or contributed to, any Employee Welfare Benefit Plan providing
medical, health or life insurance or other welfare type benefits for current or
future retired or terminated employees, their spouses or their dependents (other
than in accordance with Section 4980B of the Code) that cannot be unilaterally
terminated by a Company.

(i) No Company or ERISA Affiliate, nor to the Knowledge of Parent, any employee
or representative of either Company or any ERISA Affiliate, has made any oral or
written representation or commitment with respect to any aspect of any Company
Benefit Plan that is not in accordance with the written or otherwise preexisting
terms and provisions of such Company Benefit Plan. No Company or ERISA Affiliate
has entered into any Contract with any trade union, works council or other
employee representative body or any number or category of its employees that
would prevent, restrict or impede the implementation of any lay off, redundancy,
severance or similar program within its or their respective workforces (or any
part of them).

(j) To the Knowledge of Parent, there are no unresolved claims or disputes under
the terms of, or in connection with, any Company Benefit Plan (other than
routine undisputed claims for benefits), and no action, legal or otherwise, has
been commenced with respect to any such claim or dispute. There is no matter
pending (other than routine qualification determination filings) with respect to
any Company Benefit Plan before the Internal Revenue Service, the Department of
Labor, the Pension Benefit Guaranty Corporation or other Governmental Entity.

(k) With respect to each Company Benefit Plan that either Company or any ERISA
Affiliate maintains or ever has maintained or to which any of them contributes
or has ever contributed:

(i) There have been no Prohibited Transactions with respect to any such Company
Benefit Plan that would subject either Company to a tax or penalty imposed
pursuant to Section 4975 of the Code or Section 502(c), (i) or (l) of ERISA.

(ii) Neither Company (by way of indemnification, directly or otherwise) and, to
the Knowledge of Parent, no Fiduciary has any liability for breach of fiduciary
duty or any failure to act or comply in connection with the administration or
investment of the assets of any Company Benefit Plan.

 

17



--------------------------------------------------------------------------------

(iii) No action, suit, proceeding, hearing or investigation with respect to the
administration or the investment of the assets of any Company Benefit Plan
(other than routine claims for benefits) is pending or, to the Knowledge of
Parent, threatened, and to the Knowledge of Parent, there is no basis for any
such action, suit, proceeding, hearing or investigation.

(l) Neither the execution and delivery of this Agreement or any other
Transaction Document to which either Company is a party nor the consummation of
the transactions contemplated hereby or thereby will (i) result in any payment
(including severance, unemployment compensation, golden parachute, bonus or
otherwise) becoming due to any officer, director or employee of either Company;
(ii) materially increase any benefits otherwise payable by either Company; or
(iii) result in the acceleration of the time of payment or vesting of any such
benefits, in each case, whether or not some other subsequent action or event
would be required to cause such payment, acceleration or other provision to be
triggered.

(m) No Company Benefit Plan is funded with or allows for payments, investments
or distributions in any employer security of a Company, including, but not
limited to, employer securities as defined in Section 407(d)(1) of ERISA, or
employer real property as defined in Section 407(d)(2) or ERISA.

(n) Neither Company nor any ERISA Affiliate contributes to, or has any
obligation to contribute to, or has any liability (including withdrawal
liability as defined in Section 4201 of ERISA) under or with respect to any
(i) Employee Benefit Plan that is a “defined benefit plan” as defined in
Section 3(35) of ERISA or (ii) any Multiemployer Plan.

(o) No asset of either Company is subject to any Lien under ERISA or the Code.

(p) Neither Company nor any ERISA Affiliate employs any employee in, or
sponsors, maintains or contributes to any Employee Benefit Plans subject to the
jurisdiction of, a country other than the United States.

2.13 Intellectual Property and Related Matters.

(a) Schedule 2.13(a) sets forth a list of all of the registered Trademarks,
Copyrights, issued Patents, domain names, all material unregistered Copyrights,
material unregistered Trademarks, all applications for any of the foregoing
owned by the Companies, and any proceeding or actions before any Governmental
Entity (including the United States Patent and Trademark Office or equivalent
authority anywhere in the world) in which any of either Company’s Intellectual
Property is involved (collectively, the “Registered Intellectual Property”).

(b) Except as set forth on Schedule 2.13(b), each Company (i) exclusively owns
all of its Registered Intellectual Property, free and clear of all (A) Liens
(other than Permitted Encumbrances), (B) exclusive licenses granted to third
parties, (C) non-exclusive licenses not granted in the ordinary course of
business and (D) other encumbrances (collectively, “IP Restrictions”), and
(ii) owns or has the right or license to use, free and clear of all IP
Restrictions, all of the Intellectual Property used in, necessary for or which
would be infringed by, the conduct or operation of its Business (collectively,
“Company Intellectual Property”). To the Knowledge

 

18



--------------------------------------------------------------------------------

of Parent, the Registered Intellectual Property and the Company Intellectual
Property that is owned, purportedly owned or exclusively licensed to the
Companies (collectively, the “Company Owned Intellectual Property”) is valid and
enforceable. None of the Company Owned Intellectual Property has lapsed or
entered the public domain. No third party owns or has any rights to the Company
Owned Intellectual Property. Except as set forth on Schedule 2.13(b), the
consummation of the transactions contemplated by this Agreement will not
(i) affect the ownership or use of the Company Intellectual Property or the
license to use the Intellectual Property licensed to either Company, or
(ii) restrict the use of any Registered Intellectual Property in any geographic
area during any period of time or in any segment of any market.

(c) Except as set forth on Schedule 2.13(c), (i) there are no pending Legal
Proceedings alleging that either Company is infringing, misappropriating,
diluting or otherwise violating any Intellectual Property of a Person or that
seek to limit or challenge the validity, enforceability, ownership or use of the
Company Intellectual Property; (ii) neither Company has received any claim from
any Person alleging that such Company is infringing, misappropriating, diluting
or otherwise violating any Intellectual Property of any Person; (iii) to the
Knowledge of Parent, no third party has orally threatened Legal Proceedings
alleging that either Company is infringing, misappropriating, diluting or
otherwise violating any Intellectual Property of a Person or that seek to limit
or challenge the validity, enforceability, ownership or use of the Company
Intellectual Property; and (iv) to the Knowledge of Parent, neither Company has
infringed, misappropriated, diluted or otherwise violated the Intellectual
Property of any Person.

(d) Except as set forth on Schedule 2.13(d), to the Knowledge of Parent, no
Person is engaging in any activity that infringes upon, dilutes, or otherwise
violates the Company Intellectual Property or misappropriates the Trade Secrets
of either Company.

(e) Each Company takes reasonable actions to protect, preserve and maintain the
confidentiality of Trade Secrets (including source code) owned by or licensed to
such Company. Each item of the Registered Intellectual Property is currently in
compliance with all Applicable Law and is valid and subsisting (or in the case
of applications, applied for) and all necessary registration, maintenance and
renewal fees currently due in connection with the Registered Intellectual
Property have been made except where the failure to file will not cause Material
Adverse Effect. Except for the employees set forth on Schedule 2.13(e) (which
employees are not involved in conception, development, authoring, creation, or
reduction to practice of any Intellectual Property, Software or future products
of such Company other than in connection with “work for hire” work product
developed under a letter of engagement for a customer of a Company), all
employees, contractors and agents of each Company involved in the conception,
development, authoring, creation, or reduction to practice of any Intellectual
Property, Software or future products of such Company have executed valid
intellectual property assignment and confidentiality agreements for the benefit
of such Company, and Seller has provided or made available copies of such
agreements to Buyer. Each Trademark set forth on Schedule 2.13(e) is in full
force and effect, has not been canceled, expired, abandoned, or made the subject
of any opposition, cancellation, reissue, reexamination, interference, or
equivalent proceeding, and is valid and enforceable. Each material unregistered
Trademark owned or used by either Company is set forth on Schedule 2.13(e), has
not been abandoned and is valid and enforceable.

 

19



--------------------------------------------------------------------------------

(f) No government funding, facilities or resources of a university, college,
other educational institution or research center or funding from third parties
was used in the development of the Company Owned Intellectual Property and no
Governmental Entity, university, college, other educational institution or
research center has any claim or right in or to the Company Owned Intellectual
Property.

(g) Each Company owns, leases or licenses all Computer Systems that are
necessary for the operations of its business. In the past 12 months, there has
been no failure or other material substandard performance of any Computer
Systems which has caused any material disruption to the business of either
Company. Each Company has taken commercially reasonable steps to provide for the
back up and recovery of data and information and have commercially reasonable
disaster recovery plans, procedures and facilities and, as applicable, has taken
commercially reasonable steps to implement such plans and procedures. Each
Company has taken reasonable actions to protect the integrity and security of
its Computer Systems and the software information stored thereon from
unauthorized use, access, or modification by third parties. To the Knowledge of
Parent, the Computer Systems do not contain any “back door,” “time bomb,”
“Trojan horse,” “worm,” “drop dead device,” “virus” (as these terms are commonly
used in the computer software industry), or other software routines or hardware
components intentionally designed to permit unauthorized access, to disable or
erase software, hardware, or data, or to perform any other similar type of
unauthorized activities.

(h) Schedule 2.13(h) sets forth a list of all material Software developed by or
for each Company. The Software developed by or for each Company does not
contain, and is not distributed with, any software or other material that is
distributed under licensing or distribution terms which may require disclosure
or licensing of source code of any modifications, changes or combinations (e.g.
the GNU General Public License and the GNU Lesser Public License) (“Open Source
Materials”). Neither Company has used Open Source Materials in such a way that
creates, or purports to create, obligations for such Company with respect to any
Company Owned Intellectual Property or grants, or purports to grant, to any
third party, any rights or immunities related to any Company Owned Intellectual
Property. Each Company has fully complied with all terms and conditions
applicable to any Open Source Materials.

(i) Schedule 2.13(i) sets forth a complete and accurate list of each Person that
has a copy of each Company’s source code, including the source code for the
Software set forth on Schedule 2.13(i); all of such Persons have executed valid
confidentiality agreements with respect to such source code, none of which
confidentiality agreements, to the Knowledge of Parent, has been breached.

(j) No current or former stockholder, partner, director, officer, or employee of
either Company will, after giving effect to each of the transactions
contemplated herein, own or retain any rights in or to, have the right to
receive any royalty or other payment with respect to, any of the Intellectual
Property used or owned by either Company.

 

20



--------------------------------------------------------------------------------

(k) Schedule 2.13(k) sets forth a list of each Contract involving a license,
non-assertion, royalty, or consent or other similar agreement regarding Company
Intellectual Property and material Trade Secrets, including agreements involving
software.

(l) Except as set forth on Schedule 2.13(l), no third party that has licensed
Intellectual Property to either Company has ownership rights or license rights
to improvements or derivative works made by such Company in such Intellectual
Property that has been licensed to such Company.

(m) There are no Contracts between a Company and any other Person with respect
to Company Intellectual Property or any other Intellectual Property used in or
necessary to the conduct of the business of the Companies as it is currently
conducted or planned to be conducted under which there is any dispute regarding
the scope of such Contract, or performance under such Contract, including with
respect to any payments to be made or received by a Company thereunder.

2.14 Title to Property and Assets.

(a) Each Company has good and marketable title to, or valid leasehold interests
in, all Personal Property used or held for use in its business or reflected in
the Financial Statements. Such Personal Property constitutes all Personal
Property necessary to conduct the business of the Companies as it is presently
conducted and operated, including the Business. None of such Personal Property
is owned by any other Person, including Parent or any of its Affiliates (other
than the Companies), without a valid and enforceable perpetual right of the
applicable Company to use and possess such Personal Property. Except as set
forth on Schedule 2.14(a), no properties or assets of any type of either Company
is subject to any Lien of any nature whatsoever, other than Permitted
Encumbrances. Except as set forth on Schedule 2.14(a), the Personal Property
(i) is in good operating condition and repair (ordinary wear and tear excepted);
(ii) is available for immediate use in the business and operation of the
Companies’ business as currently conducted; and (iii) permits each Company to
operate in accordance with Applicable Laws in all material respects.

(b) The Companies have sole and exclusive ownership, free and clear of any
Liens, or the valid right to use, unrestricted by Contract, all customer lists,
customer contact information, customer correspondence and customer licensing and
purchasing histories relating to current and former customers of the Companies.
No Person other than the Companies possesses any licenses, claims or rights with
respect to the use of any such customer information owned by the Companies.

(c) Each Company does not own any real property, nor has such Company ever owned
any real property. Each Company has valid leasehold estates in all real property
leased, subleased, licensed or otherwise occupied (whether as tenant, subtenant
or pursuant to other occupancy arrangements) by such Company (collectively,
including the improvements thereon, the “Company Leased Real Property”) free and
clear of all Liens, except Permitted Encumbrances. As of the date of this
Agreement, there does not exist any pending or, to the Knowledge of Parent,
threatened, condemnation or eminent domain proceedings that affect any of the
Company Leased Real Property.

 

21



--------------------------------------------------------------------------------

(d) Except as set forth on Schedule 2.14(d), since September 30, 2008, the
Companies have not sold, leased, disposed of or transferred or moved to another
location (whether by merger, consolidation, or the sale of an equity interest or
assets) any tangible asset having a replacement value of $2,000 or more
individually or in the aggregate with any other tangible assets sold, leased,
disposed of or transferred or moved to another location (whether by merger,
consolidation or the sale of an equity interest or assets).

(e) Except as set forth on Schedule 2.14(e)(i), the assets and properties of the
Companies (including the Company Intellectual Property and the Companies’
Personal Property and Contracts) (i) together with the rights and services to be
provided by Seller or an Affiliate of Seller to Buyer or the Companies under the
Transition Services Agreement, constitute all the properties, assets and rights
used in, held for use in, material to or necessary for the conduct and operation
of the Business, and (ii) include the assets set forth on Schedule 2.14(e)(ii).

2.15 Brokers’ and Finders’ Fees. Except as set forth on Schedule 2.15, neither
Company has incurred, nor will it incur, directly or indirectly, any liability
for brokerage or finders’ fees or agents’ commissions or any similar charges in
connection with this Agreement or any other Transaction Document to which either
Company, Parent or either Seller is a party or any transaction contemplated
hereby or thereby.

2.16 Restrictions on Business Activities. Other than as set forth on
Schedule 2.16, neither Company, Parent or any of their respective Affiliates is
a party to or bound by any Contract under which a Company is, or Buyer or any of
its Affiliates after the Closing will be, restricted from selling, licensing or
otherwise distributing any of its technology or products or from providing
services to customers or potential customers or any class of customers, in any
geographic area, during any period of time or in any segment of any market.

2.17 Environmental Matters.

(a) Each Company is and has at all times been in compliance with all
Environmental Laws in all material respects, and no action, suit, proceeding,
hearing, investigation, charge, complaint, claim, demand or notice has been
made, given, filed or commenced (or, to the Knowledge of Parent, threatened) by
any Person against either Company alleging any failure to comply with any
Environmental Law or seeking contribution towards, or participation in, any
remediation of any contamination of any property or thing with Hazardous
Materials. Each Company has obtained, and is and has at all times been in
compliance in all material respects with all of the terms and conditions of, all
Permits that are required under any Environmental Law and has at all times
complied in all material respects with all other limitations, restrictions,
conditions, standards, prohibitions, requirements, obligations, schedules and
timetables that are contained in any applicable Environmental Law.

(b) To the Knowledge of Parent, no physical condition exists on or under any
property that may have been caused by or impacted by the operations or
activities of either Company that could reasonably be expected to give rise to
any investigative, remedial or other obligation under any Environmental Law or
that could reasonably be expected to result in any kind of liability to any
third party claiming damage to Person or property as a result of such physical
condition.

 

22



--------------------------------------------------------------------------------

(c) All properties and equipment used in the business of the Companies are and
have been free of Hazardous Materials except for any Hazardous Materials in
small quantities found in products used by a Company for office or janitorial
purposes in compliance with Environmental Law.

(d) Parent has provided to Buyer true and complete copies of all internal and
external environmental audits and studies in its possession or control relating
to either Company and its operations and all correspondence on substantial
environmental matters relating to either Company and its operations.

2.18 Significant Contracts.

(a) Schedule 2.18(a) sets forth a true and complete list, as of the date of this
Agreement, of: (i) each agreement to which a Company is a party (other than this
Agreement) that is of a type that would be required to be included as an exhibit
to a Registration Statement on Form S-1 pursuant to Items 601(b)(2), (4), (9) or
(10) of Regulation S-K promulgated under the Securities Act if such a
registration statement was filed by such Company on the date of this Agreement;
(ii) any Contract that requires or contemplates future expenditures by a Company
of $50,000 or more, that requires payments to a Company of $50,000 (except where
such Company has no continuing obligations to perform services) or more or that
might result in payments to a Company of $50,000 or more pursuant to active
statements of work; (iii) any Contract that (A) requires or contemplates future
expenditures by a Company of $10,000 or more individually or $50,000 or more in
the aggregate with any other such Contract, (B) requires payments to a Company
of $10,000 or more individually or $50,000 or more in the aggregate (in each
case except where such Company has no continuing obligations to perform
services) with any other such Contract or (C) might result in payments to a
Company pursuant to active statements of work of $10,000 or more individually or
$50,000 or more in the aggregate with any other such Contract (other than
Contracts that are on one of the Companies’ standard form agreements
substantially in the forms attached as Exhibit C-1 or Exhibit C-2), in each case
that is not terminable without penalty on notice of 90 days or less; (iv) each
lease, lease guaranty, sublease or other Contract for the leasing, use or
occupancy of the Company Leased Real Property (each, a “Company Real Property
Lease”) and each Contract or other right pursuant to which a Company uses or
possesses any material Personal Property (other than Personal Property owned by
a Company); (v) any Contract with or otherwise for the benefit of any
securityholder, director, officer or employee of a Company, or any member of his
or her immediate family or, to the Knowledge of Parent, any Affiliate of any of
such Persons, including any Contract providing for the furnishing of services
by, rental of real or personal property from or otherwise requiring payments to
or for the benefit of any such Person; (vi) any Contract containing any covenant
(A) limiting the right of a Company to engage in any line of business, make use
of any Intellectual Property or compete with any Person in any line of business;
(B) granting any exclusive distribution or supply rights; or (C) otherwise
having an adverse effect on the right of a Company to sell, license, distribute
or manufacture any products or services or to purchase or otherwise obtain any
software, components, parts or subassemblies; (vii) any Contract between a
Company and any current or former employee, consultant or director of a Company
pursuant to which benefits would vest or amounts would become payable or the
terms of which would otherwise be altered by virtue of the consummation of the
transactions contemplated by this Agreement or the other Transaction Documents
to which a Company is a party (whether alone or

 

23



--------------------------------------------------------------------------------

upon the occurrence of any additional or subsequent events); (viii) any material
Contract that requires a consent to a change of control, merger or an assignment
by operation of law, either before or after the Closing Date; or (ix) any other
Contract, or group of related Contracts with a single entity and its Affiliates,
the termination or breach of which would have, or would be reasonably likely to
have, a Material Adverse Effect (collectively, the “Significant Contracts”).

(b) All Significant Contracts are in full force and effect. Other than as set
forth on Schedule 2.18(b), all Significant Contracts are valid and enforceable,
neither Company nor, to the Knowledge of Parent, any other party thereto is in
default under any Significant Contract, and no circumstance exists that, with
notice, the passage of time or both, could constitute a default under any
Significant Contract by a Company or, to the Knowledge of Parent, by any other
party thereto. Except as set forth on Schedule 2.18(b), neither Company has
received any written, or to the Knowledge of Parent, any other notice of a
default, alleged failure to perform or any offset or counterclaim with respect
to any Significant Contract that has not been fully remedied and withdrawn.
Seller has provided or made available to Buyer with true and complete copies of
all Significant Contracts including all amendments, terminations and
modifications thereof.

(c) Schedule 2.18(c) sets forth a list of all Contracts to which Parent or any
of its Affiliates (other than the Companies) is a party but to which a Company
is not a party pursuant to which either Company receives property, services,
rights or other benefits with a value of $2,000 or more annually on an
individual Contract basis or with a value of $10,000 or more annually together
with all other such Contracts. Schedule 2.18(c) also sets forth a list of all
Contracts to which Parent or any of its Affiliates (other than the Companies)
and either Company is a Party and indicates whether each such Contract is used
in the conduct or operation of the Business.

(d) Schedule 2.18(d) sets forth the amount paid by each Company during the
12-month period ended on the date hereof to each Major Supplier.
Schedule 2.18(d) also sets forth the amount of collections and billings of each
Company during the 12-month period ended on the date hereof from each Major
Customer. Neither Company is engaged in any material dispute with any Major
Supplier or Major Customer and, to the Knowledge of Parent, no Major Supplier or
Major Customer intends to terminate, limit or reduce its business relations with
either Company. Neither Company has reason to believe that the consummation of
the transactions contemplated by this Agreement and the other Transaction
Documents are reasonably likely to have an adverse effect on the business
relationship of either Company with any Major Supplier or Major Customer.

2.19 Insurance.

(a) Except as set forth on Schedule 2.19(a), each Company has been covered
during the past five years by insurance in scope and amount customary and
reasonable for the business in which it has been engaged during such period.

(b) Schedule 2.19(b) sets forth the following information with respect to each
insurance policy (including policies providing property, casualty, directors and
officers liability, professional liability/errors and omissions insurance, or
workers’ compensation coverage and bond and surety arrangements) to which a
Company has been a party, a named insured or otherwise the

 

24



--------------------------------------------------------------------------------

beneficiary of coverage at any time within the past five years: (i) the name,
address and telephone number of the agent or broker; (ii) the name of the
insurer, the name of the policyholder and the name of each covered insured;
(iii) the policy number and the period of coverage; (iv) the scope and amount of
coverage (including an indication of whether the coverage was on a claims made,
occurrence or other basis and a description of how deductibles and ceilings are
calculated and operate); (v) a description of any retroactive premium
adjustments or other loss sharing arrangements; (vi) a list of all premiums paid
or returned, by policy and by year; and (vii) a list of all losses and/or claims
paid, either by the insurers or by a Company under a self-insurance arrangement,
including any recoveries and/or subrogation recoveries, as well as all pending
claims and/or losses. Parent has delivered or made available to Buyer (x) a copy
of each such policy; (y) a copy of each submission; and (z) a copy of each
broker or consultant Contract and a description of the fees and/or commissions.
Each of such insurance policies is legal, valid, binding, enforceable and in
full force and effect and will continue to be legal, valid, binding, enforceable
and in full force and effect on identical terms following consummation of the
transactions contemplated by this Agreement and any other Transaction Document.
Neither Company, nor to the Knowledge of Parent, any other Person, is in breach
or default under any such insurance policy (including with respect to the
payment of premiums or the giving of notices), and to the Knowledge of Parent,
no event has occurred that, with notice or the lapse of time or both, would
constitute such a breach or default, or permit termination, modification or
acceleration, under any such insurance policy. To the Knowledge of Parent, no
party to any such insurance policy has repudiated any provision thereof.

(c) Schedule 2.19(c) sets forth a description of any self insurance arrangements
affecting either Company.

2.20 Transactions with Related Parties. Except as set forth on Schedule 2.20 and
for payment of compensation for employment to employees consistent with past
practices and participation in Company Benefit Plans by employees, neither
Company has purchased, acquired, licensed, leased any property or services from,
or used any property or services of, or sold, transferred, licensed or leased
any property or services to, or loaned or advanced money to, or borrowed any
money from or entered into or been subject to any management, consulting or
similar agreement with, any Affiliate of Parent, or any officer, director or
employee of either Company or Parent or any of its Affiliates (a) since
January 1, 2008, (b) in which the amount involved exceeds $60,000 on an annual
basis between January 1, 2004 and December 31, 2007, or (c) pursuant to an
arrangement or agreement that is currently in effect regardless of when it was
entered into by the parties thereto. To the Knowledge of Parent, other than as
set forth on Schedule 2.20, none of such Persons has any direct or indirect
ownership interest in (a) any Person with which a Company is Affiliated or with
which a Company has a business relationship or (b) any Person that competes with
a Company. Except as set forth on Schedule 2.20, to the Knowledge of Parent, no
officer, director or stockholder of Parent or any of its Affiliates, nor any
member of his or her immediate family, is, directly or indirectly, a party to or
interested in any Contract with a Company or its Affiliates.

2.21 Books and Records. The minute books of each Company contain, in all
material respects, complete and accurate records of all meetings and other
corporate actions of the stockholders and board of directors (including
committees thereof) of such Company. The stock ledger of each Company is
complete and reflects all issuances, transfers, repurchases and cancellations of
shares

 

25



--------------------------------------------------------------------------------

of capital stock of such Company. True and complete copies of the minute books
and the stock ledger of each Company have been made available to Buyer and will
be delivered to Buyer at the Closing.

2.22 Absence of Changes.

(a) Since December 31, 2007, no Material Adverse Effect has occurred with
respect to either Company.

(b) Except as set forth on Schedule 2.22, from such date, (x) each Company has
conducted its Business only in the ordinary course of business consistent with
past practices, and (y) neither Company has:

(i) failed to use commercially reasonable efforts to preserve intact such
Company’s present business organization and to keep available the services of
its officers, managerial personnel and key employees and independent contractors
and preserve its relationships with customers, suppliers and others having
business dealings with it;

(ii) failed to use commercially reasonable efforts to maintain its assets in
their current condition, except for ordinary wear and tear, or failed to repair,
maintain or replace any of its equipment in accordance with the normal standards
of maintenance applicable in the industry;

(iii) amended, terminated or failed to use commercially reasonable efforts to
renew any Significant Contract, or received any notice or other notification
that any other Person has or intends to take any such actions;

(iv) entered into any Contract (i) that is a Significant Contract or
(ii) outside the ordinary course of business;

(v) accelerated, terminated, modified or canceled, or received notice of such
from any other Person, any Significant Contract (or series of related
Significant Contracts) to which such Company is a party or by which such Company
or its assets are bound;

(vi) transferred, granted any license or sublicense of any rights under or with
respect to any of its Intellectual Property, other than in the ordinary course
of business consistent with past practice;

(vii) adopted, terminated or amended any Employee Benefit Plan, made any
contribution to any Employee Benefit Plan (other than regularly scheduled
contributions) or increased in any manner the compensation or benefits of any
officer, director or employee or other personnel (whether employees or
independent contractors);

(viii) made any oral or written representation or commitment with respect to any
aspect of any Employee Benefit Plan that is not in accordance with the existing
written terms and provision of such Employee Benefit Plan;

 

26



--------------------------------------------------------------------------------

(ix) terminated any employee other than in the ordinary course of business
consistent with past practice;

(x) acquired (including by merger, consolidation, or the acquisition of any
equity interest or assets) or sold, leased or disposed of (whether by merger,
consolidation, or the sale of an equity interest or assets) any assets except
for fair consideration in the ordinary course of business consistent with past
practice or, even if in the ordinary course of business and consistent with past
practices, whether in one or more transactions, in no event involving assets
having an aggregate fair market value in excess of $50,000;

(xi) mortgaged, pledged, or subjected to any Lien any of its assets or
properties;

(xii) made any loans, advances or capital contributions to, or investment in,
any other Person, other than advances of travel or other similar routine
business expenses to employees in the ordinary course of business;

(xiii) entered into any joint ventures, strategic partnerships or alliances;

(xiv) except as required by GAAP or Applicable Law, changed any of the
accounting principles or practices used by it;

(xv) changed its practices and procedures with respect to the collection of
accounts receivable or offered to discount the amount of any account receivable
or extended any other incentive (whether to the account debtor or any employee
or third party responsible for the collection of receivables) with respect
thereto;

(xvi) declared, paid or set aside assets for any dividend or otherwise or
declared or made any other distribution with respect to its capital stock, or
purchased, redeemed or acquired any shares of capital stock or other securities
of the Company;

(xvii) incurred any Indebtedness not in the ordinary of course of business
consistent with past practice;

(xviii) failed to pay any Indebtedness or any other accounts payable as it
became due, or changed its existing practices and procedures for the payment of
Indebtedness or other accounts payable;

(xix) paid, discharged or satisfied any claim, liability or obligation
(absolute, accrued, asserted, unasserted, contingent or otherwise) other than
immaterial claims, liabilities or obligations arising in the ordinary course of
business, or cancelled, compromised, waived or released any right or claim other
than immaterial rights or claims in the ordinary course of business;

(xx) incurred or committed to incur any capital expenditures, capital additions
or capital improvements other than in the ordinary course of business consistent
with past practice, and in no event in excess of $25,000;

 

27



--------------------------------------------------------------------------------

(xxi) initiated, compromised or settled any material litigation or arbitration
proceeding;

(xxii) claimed any Tax refund, made or changed any Tax election or method of
accounting, filed an amended Tax Return or settled or compromised any Tax
liability; or

(xxiii) authorized, approved, agreed to or made any commitment, orally or in
writing, to take any actions prohibited by this Agreement.

(c) Since December 31, 2007, neither Parent nor any of its Affiliates (other
than the Companies, whose conduct is addressed in Section 2.22(b)) have taken
any action described in Section 2.22(b)(i) through (xxiii) with respect to or
related to the conduct or operation of the Business.

2.23 Conduct of the Business. Parent and its Affiliates conduct and operate the
Business only through the Companies and not through any other Person or any
division or other direct or indirect Subsidiary or Affiliate of Parent.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF SELLERS

The Sellers and Parent, jointly and severally, represent and warrant to Buyer as
follows (with the understanding and acknowledgement that Buyer would not have
entered into this Agreement without being provided with the representations and
warranties set forth herein, and that these representations and warranties
constitute an essential and determining element of this Agreement):

3.1 Owner of Shares. As of the date of this Agreement, (a) CA Seller is the sole
holder of record and owns beneficially all outstanding shares of capital stock
and other equity interests of CA Company and (b) PA Seller is the sole holder of
record and owns beneficially all outstanding shares of capital stock and other
equity interests of PA Company, in each case as set forth in Section 2.2(a)(ii),
in each case free and clear of any Liens, including any Liens pursuant to any
Parent Credit Facility, subject solely to the payment by Buyer of the amounts
contemplated by Section 1.3(a). Neither Seller has the right to acquire any
capital stock or other ownership interest in either Company, other than the
outstanding Shares as set forth on Section 2.2(a)(ii).

3.2 Authority and Due Execution.

(a) Each Seller has all necessary power, authority, right and full legal
capacity to execute and deliver this Agreement and the other Transaction
Documents to which it is a party, to perform the obligations of such Seller
hereunder and thereunder and to consummate the transactions contemplated hereby
or thereby. The execution and delivery of this Agreement and the other
Transaction Documents to which the Sellers are a party and the consummation by
the Sellers of the transactions contemplated hereby or thereby have been duly
authorized by all necessary corporate action on the part of each Seller and no
other corporate proceedings on the part of either Seller are necessary to
authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents by a Seller or to consummate the transactions
contemplated hereby or thereby.

 

28



--------------------------------------------------------------------------------

(b) This Agreement and such Transaction Documents and the consummation by each
Seller of the transactions contemplated hereby or thereby have been duly and
validly executed and delivered by each Seller and constitutes the valid and
binding obligation of each Seller, enforceable against it in accordance with
their respective terms, subject, as to enforceability, to the Enforceability
Exceptions.

3.3 Non-Contravention and Consents.

(a) The execution and delivery of this Agreement and each other Transaction
Document by each Seller does not, and the performance of this Agreement and each
other Transaction Document by such Seller will not, (i) conflict with or violate
any organizational documents or bylaws of such Seller; (ii) conflict with or
violate any Applicable Laws; or (iii) result in any breach of or constitute a
default (or an event that with notice or lapse of time or both would become a
default) under, or impair the rights of such Seller or alter the rights or
obligations of any third party under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a Lien on any of the Shares pursuant to, any obligation to which
either Seller is a party or by which either Seller may be bound.

(b) Except as set forth on Schedule 2.4(b), no Consent under any Significant
Contract is required to be obtained by either Seller or any of their Affiliates
in connection with the execution, delivery or performance of this Agreement or
any other Transaction Document by the Sellers or the consummation of the
transactions contemplated hereby or thereby by the Sellers.

(c) No Consent of any Governmental Entity is required to be obtained or made by
either Seller or any of their Affiliates in connection with the execution,
delivery and performance of this Agreement or any other Transaction Document by
the Sellers or the consummation of the transactions contemplated hereby or
thereby by the Sellers.

3.4 Certain Contracts. Except as set forth on Schedule 3.4, neither Seller, nor
any of their Affiliates, is indebted to either Company, nor is a Company
indebted (or committed to make loans or advances or extend or guarantee credit)
to any of them. Neither Seller, nor any of their Affiliates, has any direct or
indirect ownership interest in (a) any Person with which a Company is Affiliated
or with which a Company has a business relationship or (b) any Person that
competes with either Company. Except as set forth on Schedule 3.4, neither
Seller, nor any of their Affiliates, is, directly or indirectly, a party to or
interested in any Contract with a Company or its Affiliates or any Contract in
any manner relating to or in any way affecting a Seller’s interests in the
Companies.

3.5 Brokers’ and Finders’ Fees. Neither Seller has incurred, nor will either
Seller incur, directly or indirectly, any liability for brokerage or finders’
fees or agents’ commissions or any similar charges in connection with this
Agreement or any other Transaction Document to which a Seller is a party or any
transaction contemplated hereby or thereby.

 

29



--------------------------------------------------------------------------------

3.6 Litigation. There is no Legal Proceeding pending or, to the Knowledge of
Parent, threatened against a Seller relating to the transactions contemplated by
this Agreement or any of the other Transaction Documents.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT

Parent represents and warrants to Buyer as follows (with the understanding and
acknowledgement that Buyer would not have entered into this Agreement without
being provided with the representations and warranties set forth herein, and
that these representations and warranties constitute an essential and
determining element of this Agreement):

4.1 Owner of Shares. As of the date of this Agreement, Parent is the sole holder
of record and owns beneficially all outstanding shares of capital stock and
other equity interests of the Sellers. Parent does not have the right to acquire
any capital stock or other ownership interest in either Company.

4.2 Authority and Due Execution.

(a) Parent has all necessary power, authority, right and full legal capacity to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party, to perform the obligations of Parent hereunder and thereunder and
to consummate the transactions contemplated hereby or thereby. The execution and
delivery of this Agreement and the other Transaction Documents to which Parent
is a party and the consummation by Parent of the transactions contemplated
hereby or thereby have been duly authorized by all necessary corporate action on
the part of Parent and no other corporate proceedings on the part of Parent are
necessary to authorize the execution, delivery and performance of this Agreement
and the other Transaction Documents by Parent or to consummate the transactions
contemplated hereby or thereby.

(b) No vote or consent of the holders of any class or series of capital stock of
Parent is necessary to approve this Agreement, the other Transaction Documents
or the transactions contemplated hereby or thereby. The vote or consent of
Parent as the sole stockholder of each Seller and of each Seller as the sole
stockholder of the applicable Company are the only votes or consents of the
holders of any class or series of capital stock of either Seller or either
Company necessary to approve this Agreement, the other Transaction Documents or
the transactions contemplated hereby or thereby.

(c) This Agreement and such Transaction Documents and the consummation by Parent
of the transactions contemplated hereby or thereby have been duly and validly
executed and delivered by Parent and constitutes the valid and binding
obligation of Parent, enforceable against it in accordance with their respective
terms, subject, as to enforceability, to the Enforceability Exceptions.

4.3 Non-Contravention and Consents.

(a) The execution and delivery of this Agreement and each other Transaction
Document by Parent do not, and the performance of this Agreement and each other
Transaction Document by Parent will not, (i) conflict with or violate any

 

30



--------------------------------------------------------------------------------

organizational documents or bylaws of Parent; (ii) conflict with or violate any
Applicable Laws; or (iii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or impair the rights of Parent or alter the rights or obligations of any third
party under, or give to others any rights of termination, amendment,
acceleration or cancellation of, or result in the creation of a Lien on any of
the Shares pursuant to, any obligation to which Parent is a party or by which
Parent may be bound.

(b) Except as set forth on Schedule 2.4(b), no Consent under any Significant
Contract is required to be obtained by Parent or any Affiliate of Parent in
connection with the execution, delivery or performance of this Agreement or any
other Transaction Document by Parent or the consummation of the transactions
contemplated hereby or thereby by Parent.

(c) No Consent of any Governmental Entity is required to be obtained or made by
Parent or any Affiliate of Parent in connection with the execution, delivery and
performance of this Agreement or any other Transaction Document by Parent or the
consummation of the transactions contemplated hereby or thereby by Parent.

4.4 Certain Contracts. Except as set forth on Schedule 4.4, neither Parent, nor
any Affiliate of Parent, is indebted to either Company, nor is a Company
indebted (or committed to make loans or advances or extend or guarantee credit)
to any of them. Neither Parent, nor any Affiliate of Parent, has any direct or
indirect ownership interest in (a) any Person with which a Company is Affiliated
or with which a Company has a business relationship or (b) any Person that
competes with either Company. Except as set forth on Schedule 4.4, neither
Parent, nor any Affiliate of Parent, is, directly or indirectly, a party to or
interested in any Contract with a Company or its Affiliates or any Contract in
any manner relating to or in any way affecting Parent’s interests in the
Companies.

4.5 Internal Controls. Parent has established and maintains a process of
internal control over financial reporting, as such term is defined in
Rule 13a-15(f) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”). Management of Parent, under the supervision of its chief
executive officer and its chief financial officer, evaluated the effectiveness
of Parent’s internal control over financial reporting as of the end of the last
fiscal period covered by the Financial Statements based on the framework in
“Internal Control - Integrated Framework” issued by the Committee of Sponsoring
Organizations of the Treadway Commission. Based on its evaluation, management of
Parent has concluded that (a) there are no significant deficiencies or material
weaknesses in the design or operation of Parent’s internal control over
financial reporting which are reasonably likely to adversely affect Parent’s
ability to record, process, summarize and report financial information to
management and Parent’s board of directors or other governing body; (b) there is
no fraud, whether or not material, that involves management or other employees
who have a significant role in Parent’s internal control over financial
reporting; and (c) Parent’s internal control over financial reporting is
effective. Since the most recent evaluation of Parent’s internal control over
financial reporting described above, there have been no changes in internal
control over financial reporting that materially affected, or are reasonably
likely to materially affect, Parent’s internal control over financial reporting.

4.6 Brokers’ and Finders’ Fees. Except for the fees and expenses payable to
Focus LLC, which are payable solely by Parent, Parent has not incurred, nor will
it incur, directly or indirectly, any liability for brokerage or finders’ fees
or agents’ commissions or

 

31



--------------------------------------------------------------------------------

any similar charges in connection with this Agreement or any other Transaction
Document to which Parent is a party or any transaction contemplated hereby or
thereby.

4.7 Litigation. There is no Legal Proceeding pending or, to the Knowledge of
Parent, threatened against Parent relating to the transactions contemplated by
this Agreement or any of the other Transaction Documents.

4.8 Solvency. Neither Parent nor either Seller or either Company is entering
into the transactions contemplated by this Agreement with the actual intent to
hinder, delay or defraud either present or future creditors. At and immediately
after the Closing, and after giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, Parent and its Affiliates
(other than the Companies) (a) will be solvent (in that both the fair value of
their assets will not be less than the sum of their debts and that the present
fair saleable value of their assets will not be less than the amount required to
pay their probable liability on their debts as they become absolute and
matured); (b) will have adequate capital and liquidity with which to engage in
their business; and (c) will not have incurred and do not plan to incur debts
beyond their ability to pay as they become absolute and matured.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to the Sellers, the Companies and Parent as
follows (with the understanding and acknowledgment that the Sellers, the
Companies and Parent are relying on such representations and warranties in
entering into and performing this Agreement):

5.1 Organization and Standing. Buyer is a corporation duly organized, validly
existing, and in good standing under the laws of Delaware.

5.2 Authority and Due Execution.

(a) Buyer has all requisite corporate power and authority to enter into this
Agreement and any other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby or thereby. The execution and
delivery of this Agreement and the other Transaction Documents to which Buyer is
a party and the consummation by Buyer of the transactions contemplated hereby or
thereby have been duly authorized by all necessary corporate action on the part
of Buyer and no other corporate proceedings on the part of Buyer are necessary
to authorize the execution, delivery and performance of this Agreement and the
other Transaction Documents by Buyer or to consummate the transactions
contemplated hereby or thereby.

(b) This Agreement and each other Transaction Document to which Buyer is a party
has been duly executed and delivered by Buyer and constitutes the valid and
binding obligations of Buyer enforceable against it in accordance with their
respective terms, subject, as to enforceability, to the Enforceability
Exceptions.

 

32



--------------------------------------------------------------------------------

5.3 Non-Contravention and Consents.

(a) The execution and delivery of this Agreement and each other Transaction
Document by Buyer does not, and the performance of this Agreement and each other
Transaction Document by Buyer will not, (i) conflict with or violate any
organizational documents or bylaws of Buyer or (ii) conflict with or violate any
Applicable Laws.

(b) No Consent under any agreement to which a Buyer is a Party is required to be
obtained in connection with the execution, delivery or performance of this
Agreement or any other Transaction Document by such Buyer or the consummation of
the transactions contemplated hereby or thereby.

(c) No Consent of any Governmental Entity is required to be obtained or made by
Buyer in connection with the execution, delivery and performance of this
Agreement or any other Transaction Document by Buyer or the consummation of the
transactions contemplated hereby or thereby.

5.4 Condition of the Business. Notwithstanding anything contained in this
Agreement to the contrary, Buyer acknowledges and agrees that neither of the
Companies or the Sellers nor Parent is making any representations or warranties
whatsoever, express or implied, with respect to the assets and the business of
the Companies beyond those expressly given by the Companies, the Sellers or
Parent pursuant to ARTICLE II, ARTICLE III and ARTICLE IV, and Buyer
acknowledges and agrees that, except for the representations and warranties
contained in such Articles, the assets and the business of the Companies are
being transferred pursuant to this Agreement on an “as is-where is” basis.

ARTICLE VI

COVENANTS

6.1 Release by Parent and Sellers. PARENT AND EACH SELLER HEREBY IRREVOCABLY,
UNCONDITIONALLY AND FOREVER ACQUITS, RELEASES AND DISCHARGES EACH COMPANY (BUT
NOT BUYER) AND EACH OF THEIR RESPECTIVE PAST, PRESENT OR FUTURE OFFICERS,
DIRECTORS, EMPLOYEES, PARENTS, SUBSIDIARIES, AFFILIATES, ATTORNEYS, AGENTS,
REPRESENTATIVES, PRINCIPALS, MEMBERS, PARTNERS, STOCKHOLDERS, SUCCESSORS,
PREDECESSORS AND ASSIGNS (INDIVIDUALLY AND COLLECTIVELY, THE “RELEASED PARTIES”)
FROM ANY AND ALL DEBTS, OBLIGATIONS, LOSSES, COSTS, PROMISES, COVENANTS,
AGREEMENTS, CONTRACTS, ENDORSEMENTS, BONDS, CONTROVERSIES, SUITS, ACTIONS,
CAUSES OF ACTION, RIGHTS, LIABILITIES, JUDGMENTS, SETTLEMENTS, CONTRIBUTIONS,
ATTORNEYS’ FEES, INTEREST, DAMAGES, PUNITIVE DAMAGES, EXPENSES, CLAIMS,
POTENTIAL CLAIMS, COUNTERCLAIMS, CROSS-CLAIMS, OR DEMANDS, IN LAW OR IN EQUITY,
ASSERTED OR UNASSERTED, EXPRESS OR IMPLIED, FORESEEN OR UNFORESEEN, SUSPECTED OR
UNSUSPECTED, KNOWN OR UNKNOWN, MATURED OR UNMATURED, CONTINGENT OR VESTED,
LIQUIDATED OR UNLIQUIDATED, OF ANY KIND OR NATURE OR DESCRIPTION WHATSOEVER,
FROM THE BEGINNING OF TIME TO THE DATE HEREOF, THAT SELLER HAD, PRESENTLY HAS OR
MAY HEREAFTER HAVE OR CLAIM OR ASSERT TO HAVE AGAINST ANY OF THE RELEASED
PARTIES, EXCEPT FOR RIGHTS UNDER THIS AGREEMENT AND THE

 

33



--------------------------------------------------------------------------------

OTHER TRANSACTION DOCUMENTS. THIS RELEASE IS INTENDED TO BE COMPLETE, GLOBAL AND
ALL ENCOMPASSING AND SPECIFICALLY INCLUDES CLAIMS THAT ARE KNOWN, UNKNOWN,
FIXED, CONTINGENT OR CONDITIONAL.

6.2 D&O Insurance. Parent will maintain a directors’ and officers’ liability
insurance (the “D&O Policy”) in favor of Parent and each Person who is entitled
to indemnification as a director, officer or employee of Parent (such Persons,
together with Parent, the “Covered Persons”) for actions or circumstances
occurring prior to and including the Closing for at least a 36-month period from
the date hereof, which D&O Policy will provide coverage to the Covered Persons
not less than the existing coverage under, and have other terms not materially
less favorable than, the directors’ and officers’ liability insurance coverage
presently maintained by Parent. Such D&O Policy will be on a “claims made”
basis. If during such 36-month period (a) Parent institutes or consents to the
institution of any proceeding under any Debtor Relief Law, (b) Parent makes an
assignment for the benefit of creditors, (c) Parent applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property, (d) any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of Parent, (e) any proceeding under any Debtor Relief Law relating to Parent or
to all or any material part of its property is instituted without the consent of
Parent or (f) Parent otherwise determines to alter the terms of its D&O Policy
to provide coverage materially less favorable to the Covered Persons than the
directors’ and officers’ liability insurance coverage presently maintained by
Parent, Parent will purchase an extended reporting period endorsement under such
D&O Policy (the “D&O Tail”) for the Covered Persons in a form acceptable to
Buyer, which will provide the Covered Persons with coverage for 36 months from
the date of purchase of the D&O Tail of not less than the existing coverage
under, and have other terms not materially less favorable to, the Covered
Persons than the directors’ and officers’ liability insurance coverage presently
maintained by Parent.

6.3 Names and Trademarks. Parent, on behalf of itself and its Affiliates (other
than the Companies), agrees that none of them will have any right to use, and
will not use, any of the Trademarks listed on Schedule 2.13(e) from and after
the Closing. Buyer, on behalf of itself, the Companies and their Affiliates,
agrees that none of them will have any right to use, and will not use, the Allin
name or any of the other Trademarks of Parent or its Affiliates (other than the
Companies) set forth on Schedule 6.3 from and after the 60 th day after the
Closing.

6.4 Tax Covenants and Agreements.

(a) With respect to any Consolidated Return and any Tax Return covering a
Pre-Closing Tax Period with respect to either Company, Parent will cause such
Tax Return to be prepared at Parent’s expense. Not later than 30 days prior to
the due date (including any extension) for the filing of each such Tax Return
(other than a Consolidated Return) (i) Parent will deliver a copy of such Tax
Return to Buyer for its review and consent and (ii) not later than five days
prior to the due date for the payment of Tax with respect to each such Tax
Return, Parent will pay to Buyer the amount of any Indemnified Tax Losses with
respect to any Tax Return.

 

34



--------------------------------------------------------------------------------

(b) With respect to any Tax Return covering a Straddle Period with respect to
either Company, Buyer will cause such Tax Return to be prepared. Not later than
30 days prior to the due date for the filing of each such Tax Return, Buyer will
deliver a copy of such Tax Return to Parent for its review and consent. Not
later than five days prior to the due date for the payment of Tax with respect
to each such Tax Return, Parent will pay to Buyer the amount of any Indemnified
Tax Losses with respect to such Tax Return.

(c) In the case of Taxes that are payable with respect to any Straddle Period,
the portion of any such Tax that is attributable to the portion of the period
ending on the Closing Date will be:

(i) in the case of Taxes that are either (A) based upon or related to income or
receipts or (B) imposed in connection with any sale or other transfer or
assignment of property (real or personal, tangible or intangible), deemed equal
to the amount that would be payable if the Taxable years of either Company (and
each partnership in which either Company is a partner) ended with (and included)
the Closing Date; provided, that all exemptions, allowances, or deductions for
the Straddle Period that are calculated on an annual basis (including, but not
limited to, depreciation and amortization deductions) will be allocated in
proportion to the number of days in each period; and

(ii) in the case of Taxes that are imposed on a periodic basis with respect to
the assets of either Company, deemed to be the amount of such Taxes for the
entire period (or, in the case of such Taxes determined on an arrears basis, the
amount of such Taxes for the immediately preceding period), multiplied by a
fraction the numerator of which is the number of calendar days in the portion of
the period ending on the Closing Date and the denominator of which is the number
of calendar days in the entire period.

(d) Parent and each Seller agrees that, if requested by Buyer, Parent and each
Seller will join Buyer in making a timely, irrevocable and effective election
under Section 338(h)(10) of the Code and any similar provision of state or local
law (each, a “Section 338(h)(10) Election”) with respect to Buyer’s purchase of
either or both of the Companies. To facilitate such election, at the Closing,
Parent and each Seller shall deliver to Buyer IRS Forms 8023 or successor forms
and any similar forms under state or local law (each a “Form 8023”) with respect
to Buyer’s purchase of each of the Companies, which Forms 8023 shall have been
duly executed by authorized persons on behalf of Parent and each Seller. If
Buyer elects to make one or more Section 338(h)(10) Elections, prior to the due
date thereof, Buyer shall (i) notify Parent by delivering a notice by
October 15, 2009 in substantially the form attached hereto as Exhibit D signed
by Dell Inc.’s chief tax officer, (ii) cause the applicable Form 8023 to be duly
executed by an authorized person for Buyer; (iii) complete the schedules
required to be attached thereto (including providing appropriate information for
each entity for which Buyer elects to make a Section 338(h)(10) Election);
(iv) provide a copy of the executed Form 8023 and schedules to Parent and each
Seller; and (v) duly and timely file the Form 8023 as prescribed by Treasury
Regulations Section 1.338(h)(10)-1 or applicable provision under state or local
law. If Buyer elects to make a Section 338(h)(10) Election, the Companies, the
Sellers and Parent will file all Tax Returns (such as IRS Form 8883 or any other
forms or reports required to be filed pursuant to Section 338 of the Code or any
comparable provisions of state or local law) and information reports in a manner
consistent with the Tax Allocation, as finally determined, except as otherwise
required by a final determination as defined in Section 1313 of the Code.

 

35



--------------------------------------------------------------------------------

(e) Buyer and Parent shall use commercially reasonable efforts to agree upon an
allocation of the Purchase Price among the Shares of each Company (the “Purchase
Price Allocation”) within 90 days after the Closing Date, which allocation of
the Purchase Price shall not allocate less than $6,300,000 nor more than
$9,300,000 to the Shares of PA Company (such amounts to be appropriately
adjusted to reflect any adjustments to the Purchase Price hereunder). If a
Section 338(h)(10) Election is made, Buyer shall provide to Parent and each
Seller an allocation of the Purchase Price and the liabilities of the relevant
Company (plus other relevant items) among the assets of such Company pursuant to
Section 338 of the Code and the regulations thereunder (the “Tax Allocation”),
which Tax Allocation (i) shall be consistent with any agreed Purchase Price
Allocation, or (ii) if the Purchase Price Allocation has not been agreed to by
Buyer and Parent, shall be consistent with an allocation of not less than
$6,300,000 nor more than $9,300,000 of the Purchase Price to the Shares of PA
Company (such amounts to be appropriately adjusted to reflect any adjustments to
the Purchase Price hereunder). Buyer shall adjust the Tax Allocation to reflect
any adjustments to the Purchase Price hereunder and shall provide Parent and
each Seller with a copy of the revised Tax Allocation.

(f) In the event that a Section 338(h)(10) Election is made, Buyer shall
indemnify the Seller Parties for any Seller Incremental Tax Costs resulting from
such Section 338(h)(10) Election; provided, that, the aggregate amount payable
by Buyer pursuant to this Section 6.4(f) shall not exceed (i) $644,000 reduced
by (ii) the amount of any Buyer Incremental Tax Costs for which the Buyer has
not been indemnified by Seller. For the avoidance of doubt, any Tax Proceeding
(or portion thereof) involving Seller Incremental Tax Costs shall be a Third
Party Action governed by the provisions set forth in Section 8.2.

(g) Buyer and the Seller Parties will cooperate fully, and will cause the
Companies to cooperate fully, as and to the extent reasonably requested by the
other party, in connection with (i) the estimation, computation or determination
of any Incremental Taxes, (ii) the filing of Tax Returns pursuant to this
Section 6.4 and (iii) any audit, litigation or other proceeding (each a “Tax
Proceeding”) with respect to Taxes. Such cooperation will include the retention
and (upon the other party’s request and at the other party’s cost and expense)
the provision of records and information which are reasonably relevant to any
such Tax Proceeding and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Notwithstanding the above, the conduct and control of any Tax
Proceeding that is a Third Party Action will be governed by Section 8.2.

(h) Parent and the Sellers will be responsible for the payment of all transfer,
sales, use, stamp, registration or other similar Taxes resulting from the
transactions contemplated by this Agreement (the “Transfer Taxes”).

6.5 Non-Solicitation and Non-Competition.

(a) (i) Parent and the Sellers acknowledge and agree that the proprietary
information of the Companies includes confidential data pertaining to customers
of the Companies, that such data and goodwill are valuable and unique assets of
the

 

36



--------------------------------------------------------------------------------

Companies’ business and that the success or failure of the Companies’ highly
specialized business is dependent in large part upon the ability of the
Companies and their Affiliates to establish and maintain close and continuing
personal contacts and working relationships with such customers, and to develop
proposals that are specifically devised, refined, and adjusted to meet, satisfy,
and coincide with the interests and requirements of such customers. Moreover,
Parent and the Sellers acknowledge and agree that they are heavily identified
with the goodwill of the Companies and their Affiliates, which goodwill Buyer is
purchasing, and Parent and the Sellers are selling, in connection with Buyer’s
purchase of the Companies and their assets. Therefore, for the duration of the
Restricted Period, Parent and each Seller will not, and Parent will ensure that
its Affiliates and any Person directly or indirectly controlling, controlled by,
or under common control with Parent or any of its Affiliates will not, for any
reason, individually or collectively or in conjunction with others, directly or
indirectly: (A) solicit or encourage (or assist another in soliciting or
encouraging) any Covered Customer to terminate such customer’s relationship with
either Company or any of their Affiliates, (B) solicit or encourage (or assist
another in soliciting or encouraging) any Covered Customer located anywhere
within San Francisco, California or within 200 miles thereof or within
Pittsburgh, Pennsylvania or within 120 miles thereof (the “Restricted Area”) to
become a customer of Parent, a Seller or any other Person, if Parent, such
Seller or such other Person offers products or services which are competitive
with those offered by either Company, or (C) provide products or services that
are competitive with those offered by either Company to a Covered Customer
located anywhere within the Restricted Area to which either Company or any of
their Affiliates provided such products or services; provided, however, that
subsections (B) and (C) shall not restrict the activities of Parent or a Seller,
their Affiliates or any Person directly or indirectly controlling, controlled
by, or under common control with Parent or any of its Affiliates, with respect
to any office of a Covered Customer that is located outside of the Restricted
Area as long as the decision making by the Covered Customer with respect to such
activities are made by person(s) whose primary office(s) are located outside the
Restricted Area.

(ii) Parent and the Sellers acknowledge and agree that the success of the
Companies’ business is dependent in large part upon the ability of the Companies
and their Affiliates to attract, hire, and retain experienced and qualified
employees. Moreover, Parent and the Sellers acknowledge and agree that the
employees of the Companies and their Affiliates associate Parent and the Sellers
with the goodwill of the Companies and their Affiliates, and Parent and the
Sellers acknowledge and agree that they possess confidential information
regarding the employees of the Companies and their Affiliates (such as
compensation information, information regarding relative skills and abilities,
etc.). Therefore, for the duration of the Restricted Period, Parent and the
Sellers will not, and Parent will ensure that its Affiliates and any Person
directly or indirectly controlling, controlled by or under common control with
Parent or any of its Affiliates will not, for any reason, individually or
collectively or in conjunction with others, on Parent’s own behalf or on behalf
of any other Person, directly or indirectly: (A) solicit (or assist another in
soliciting) the services of any Covered Employee of, or consultant or contractor
then providing services full-time to, Buyer, either Company or any of their
Affiliates; (B) solicit or encourage (or assist another in soliciting or
encouraging) any

 

37



--------------------------------------------------------------------------------

Covered Employee of, or consultant or contractor then providing services
full-time to, Buyer, either Company or any of their Affiliates to terminate
their employment or agency with Buyer, either Company or any of their
Affiliates; or (C) hire or employ any Covered Employee of Buyer, either Company
or any of their Affiliates.

(b) For the duration of the Restricted Period, Parent and the Sellers will not,
and Parent will ensure that its Affiliates and any Person directly or indirectly
controlling, controlled by or under common control with Parent or any of its
Affiliates will not, anywhere within the Restricted Area, directly or indirectly
manage, operate, control, participate in, engage in, or become interested in or
connected with in any way with (including as a partner, stockholder, investor,
owner, director, officer, employee, agent, or consultant), or lend any money to
or guaranty any obligations of any Person that is engaged in the Business.

(c) Parent and the Sellers acknowledge and agree that damages alone would be an
insufficient remedy for Buyer, the Companies and their Affiliates, and that
Buyer, the Companies and their Affiliates would suffer irreparable injury, if
Parent or a Seller violated this Section 6.5. Accordingly, Buyer, the Companies
and their Affiliates, upon application to a court of competent jurisdiction,
will be entitled to injunctive relief to enforce the provisions of this
Section 6.5 in the event of any breach, or threatened breach, of its terms. The
Seller Parties will reimburse Buyer, the Companies and their Affiliates for any
costs and expenses (including reasonable legal fees) incurred by the Buyer, the
Companies and their Affiliates in connection therewith. Buyer’s, the Companies’
and their Affiliates’ right to seek injunctive relief pursuant to this
Section 6.5(c) will be in addition to any other remedies that they may have at
law or in equity. If an action is brought to enforce the covenants in this
Section 6.5, the prevailing party shall be entitled to recover its reasonable
expenses of suit, including attorneys’ fees. No waiver of any violation of this
Agreement will be implied from any failure by Buyer, the Companies or their
Affiliates to take action under this Section 6.5(c).

(d) Although Buyer, the Companies, the Sellers and Parent understand and believe
that the limitations as to time, geographical area, and scope of activity
contained in this Section 6.5 are reasonable and do not impose a greater
restraint than necessary to protect the goodwill or other business interest of
Buyer, the Companies and their Affiliates, if a court of competent jurisdiction
determines this is not the case, such limitations will be reformed to the extent
necessary to make such limitations reasonable and not to impose a restraint that
is greater than necessary to protect the goodwill or other business interest of
Buyer, the Companies and their Affiliates.

6.6 Employee Matters.

(a) Effective as of the day immediately preceding the Closing Date, with respect
to any Company Benefit Plan that either Company sponsors or in which any
employees and/or service providers of one or both of the Companies participate
or in which either Company has liability, the Companies have taken such action
as necessary to terminate any such sponsorship and/or participation (except as
may be required by Applicable Law) and, on and after such date, neither Company
shall have any material liability, whether direct or indirect, contingent or
otherwise, associated with any Company Benefit Plan; provided, however, that
Buyer will cause a plan containing a cash or deferred arrangement intended to
qualify under Section 401(a) of the Code (the “Buyer 401(k)

 

38



--------------------------------------------------------------------------------

Plan”) to accept rollovers (but not rollover loans) from any Company Benefit
Plan that is a 401(k) plan to the extent provided in such Buyer 401(k) Plan.
Buyer has received evidence that such Company Benefit Plans and/or participation
in such Company Benefit Plans have been terminated (effective as of the day
immediately preceding the Closing Date) pursuant to resolutions of the Boards of
Directors of the Seller and the Companies

(b) As of the Closing, Buyer will provide the employees of the Companies who are
employed by Buyer or one of its subsidiaries (including the Companies) after the
Effective Time (the “Continuing Employees”) with comparable types and levels of
employee benefits as those provided to similarly situated employees of Buyer
pursuant to the terms of the employee benefit arrangements of Buyer (such
arrangements the “Buyer Benefit Arrangements”). For purposes of determining
eligibility to participate, vesting and entitlement to benefits where length of
service is relevant under the Buyer Benefit Arrangements (other than a defined
benefit plan) and to the extent permitted by Applicable Law and subject to any
applicable break in service or similar rule, Buyer will provide that the
Continuing Employees will receive service credit under the Buyer Benefit
Arrangements for their period of service with the Companies prior to the Closing
except where doing so would cause a duplication of benefits. Buyer will use its
commercially reasonable efforts to cause any and all pre-existing condition (or
actively at work or similar) limitations, eligibility waiting periods and
evidence of insurability requirements under any Buyer Benefit Arrangements that
are group health plans to be waived with respect to such Continuing Employees
and their eligible dependents in accordance with applicable laws and will
provide them with credit for any co-payments, deductibles, and offsets (or
similar payments) made during the plan year including the Closing Date for the
purposes of satisfying any applicable deductible, out-of-pocket, or similar
requirements under any Buyer Benefit Arrangements in which they are eligible to
participate after the Closing Date; provided, however, that, as a precondition
on Buyer’s obligation to provide such credit, the administrator of the relevant
Buyer employee benefit plans will have first received from each affected
Continuing Employee a complete and accurate listing of such expenses incurred by
such Continuing Employee from the first day of the applicable plan year in which
the Closing Date occurs through the date on which his or her participation in
such Buyer plans commences. Nothing in this Section 6.6 will prevent Buyer from
changing its compensation structure or employee benefit programs or obligate
Buyer to provide any particular type or amount of compensation or benefits to
any employee, including any Continuing Employee, or will be construed as
resulting in any Continuing Employee being employed other than on an “at will”
basis or as obligating Buyer to employ any Continuing Employee for any length of
time following the Effective Time.

6.7 Filing of Satisfaction of Judgment. Within 60 days after the Closing Date,
Parent will use its commercially reasonable efforts at Parent’s expense to cause
the Acknowledgment of Satisfaction of Judgment related to the Judgment Lien,
File No. 2001-0356858-00, filed on November 20, 2001 in Contra Costa County,
California, evidencing Independent Electric Supply, Inc. as the secured party,
to be recorded with Contra Costa County, California, and/or take such other
actions as are necessary to cause such Judgment Lien to be released and
discharged.

 

39



--------------------------------------------------------------------------------

ARTICLE VII

CLOSING DELIVERIES

7.1 Closing Deliveries of Buyer. At the Closing, Buyer will deliver or cause to
be delivered to Parent (or in the case of Section 7.1(a), to the applicable Key
Employee) all of the following:

(a) A Non-Competition Agreement in substantially the form attached hereto as
Exhibit E (the “Non-Competition Agreements”) executed by Buyer (or the
applicable Affiliate of Buyer) with each of the employees listed on Exhibit F
attached hereto (the “Key Employees”).

(b) A Transition Services Agreement substantially in the form attached hereto as
Exhibit G (the “Transition Services Agreement”) executed by Buyer (or the
applicable Affiliate of Buyer).

(c) A memorandum of understanding between Buyer (or the applicable Affiliate of
Buyer) and Parent (or the applicable Affiliate of Parent) (the “MOU”) executed
by Buyer (or the applicable Affiliate of Buyer).

(d) Buyer’s (or the applicable Affiliate of Buyer) employment package (the
“Employment Packages”) executed by Buyer (or the applicable Affiliate of Buyer)
with each of the employees listed on Exhibit H attached hereto (the “Designated
Employees”).

All other documents, instruments certificates or other items required to be
delivered by Buyer under this Agreement will have been delivered.

7.2 Closing Deliveries of Parent, the Sellers and the Companies. At the Closing,
Parent, the Sellers and the Companies will deliver or cause to be delivered to
Buyer all of the following:

(a) Non-Competition Agreements executed by each of the Key Employees.

(b) The Transition Services Agreement executed by Parent (or the applicable
Affiliate of Parent) and the Companies.

(c) The MOU executed by Parent (or the applicable Affiliate of Parent).

(d) The applicable Employment Packages executed by each of the Designated
Employees.

(e) Written resignations from each director of each of the Companies and each
Subsidiary, which resignations will be effective at the Closing and state that
no Company or Subsidiary, nor Buyer is in any way indebted or obligated to the
resigning party for termination pay, loans, advances or otherwise.

(f) Stock certificates representing all of the Shares duly endorsed for transfer
to Buyer, and each filing, if any, necessary to implement such transfer.

 

40



--------------------------------------------------------------------------------

(g) Certificates from the Secretary of State or other relevant authority from
each jurisdiction in which a Company or a Subsidiary is organized or qualified
to do business, as to such Company’s or Subsidiary’s good standing or
subsistence and payment of all applicable Taxes.

(h) A certificate of non-foreign status of each Seller which meets the
requirements of Treasury Regulation Section 1.1445-2(b)(2).

(i) Evidence of the release of the Companies and the Subsidiaries from each
Parent Credit Facility as contemplated in the first sentence of Section 2.6.

All other documents, instruments, certificates or other items required to be
delivered by the Companies, the Sellers and Parent and any other Persons (other
than Buyer) under this Agreement will have been delivered.

ARTICLE VIII

INDEMNIFICATION

8.1 Indemnification.

(a) Indemnification by Seller Parties. Subject to the provisions of this
ARTICLE VIII, from and after the Closing, the Seller Parties, jointly and
severally, agree to indemnify and hold harmless the Buyer Indemnified Parties
from and against any and all Indemnified Losses. All materiality qualifications
contained in Parent’s, the Sellers’ and/or the Companies’ representations and
warranties made in ARTICLE II, ARTICLE III or ARTICLE IV of this Agreement or
any other Transaction Document, including the term “Material Adverse Effect”,
will be taken into account under this ARTICLE VIII solely for purposes of
determining whether a breach or violation or such representation or warranty has
occurred for which an indemnity obligation exists. All such materiality
qualifications will be ignored and not given effect for purposes of determining
the amount of any Indemnified Losses resulting from any such breach or
violation.

(b) Indemnification by Buyer. Subject to the provisions of this ARTICLE VIII,
from and after the Closing, Buyer agrees to indemnify and hold harmless the
Seller Indemnified Parties from and against any and all Losses sustained,
suffered or incurred by any of the Seller Indemnified Parties in connection
with, or relative to, or arising out of (i) any breach or default by Buyer of
any of its representations under this Agreement or any other Transaction
Document (other than the Transition Services Agreement) executed in connection
herewith, or (ii) any breach or default in the performance by either Company
(solely with respect to covenants or agreements to be performed after the
Closing) or Buyer of any of their covenants or agreements under this Agreement
or any other Transaction Document (other than the Transition Service Agreement)
executed in connection herewith (collectively, “Seller Indemnified Losses”).

8.2 Defense of Third Party Claims. An Indemnified Party entitled to
indemnification under this ARTICLE VII will give prompt written notice to the
other Party (the “Indemnifying Party”) of the commencement or assertion of any
action, proceeding, demand, or claim by a third party in respect of which such
Indemnified Party is entitled to indemnification hereunder (collectively, a

 

41



--------------------------------------------------------------------------------

“Third Party Action”). Any failure so to notify the Indemnifying Party will not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party under this ARTICLE VIII unless the failure to give such notice
materially and adversely prejudices the Indemnifying Party. Except as otherwise
provided herein, the Indemnifying Party will have the right to assume control of
the defense of, settle, or otherwise dispose of such Third Party Action on such
terms as it deems appropriate; provided, that:

(a) The Indemnified Party will be entitled, at its own expense, to participate
in the defense of such Third Party Action (provided, that the Indemnifying Party
will pay the reasonable attorneys’ fees of the Indemnified Party if (i) the
employment of separate counsel will have been authorized in writing by the
Indemnifying Party in connection with the defense of such Third Party Action;
(ii) the Indemnifying Party has not employed counsel reasonably satisfactory to
the Indemnified Party to have charge of such Third Party Action and, within a
reasonable period of time after receipt of written notice from the Indemnifying
Party of such dissatisfaction, the Indemnifying Party has neither addressed the
Indemnified Party’s objections to such counsel nor engaged other counsel
reasonably satisfactory to the Indemnified Party; or (iii) the Indemnified
Party’s counsel will have advised the Indemnified Party in writing, with a copy
delivered to the Indemnifying Party, that (A) there is a conflict of interest
that could be reasonably be expected make it inappropriate under applicable
standards of professional conduct to have common counsel or (B) there are bona
fide defenses available to such Indemnified Party that are different from or
additional to those available to the Indemnifying Party;

(b) The Indemnifying Party will obtain the prior written approval of the
Indemnified Party (i) before entering into or making any settlement, compromise,
admission, or acknowledgment of the validity of such Third Party Action or any
liability in respect thereof or entailing any relief that is injunctive,
equitable or non-monetary in nature against the Indemnified Party or (ii) in the
event that the Indemnified Party is a Buyer Indemnified Party, before entering
into or making any settlement, compromise, admission or acknowledgment entailing
relief that exceeds the then remaining Indemnification Holdback Amount;
provided, that in the case of subclause (ii), such written approval will not be
unreasonably delayed or withheld if (1) the Seller Parties have acknowledged and
admitted in writing to the Buyer Indemnified Parties that all Losses relating to
such Third Party Action are Indemnified Losses for which the Seller Parties are
solely liable pursuant to this ARTICLE VIII (including any amounts that would
otherwise exceed the limits in Sections 8.6 and 8.7(a)) and (2) the Seller
Parties have demonstrated to Buyer’s reasonable satisfaction that they have the
financial means to pay all of such Indemnified Losses.

(c) The Indemnifying Party will not consent to the entry of any judgment or
enter into any settlement that does not include as an unconditional term thereof
the giving by each claimant or plaintiff to each Indemnified Party of a release
from all liability; and

(d) The Indemnifying Party will not be entitled to control (but will be entitled
to participate at its own expense in the defense of), and the Indemnified Party
will be entitled to have sole control over, the defense or settlement,
compromise, admission, or acknowledgment of any Third Party Action (i) relating
to any Tax to be collected from an Indemnified Party or an Affiliate of an
Indemnified Party; (ii) as to which the Indemnifying Party fails to assume the
defense within a reasonable length of time after written notice has been
provided to the Indemnifying Party thereof; (iii) as to which the Indemnifying
Party does not promptly acknowledge

 

42



--------------------------------------------------------------------------------

and admit in writing to the Indemnified Party that all Losses relating to such
Third Party Action are Indemnified Losses for which the Indemnifying Party is
solely liable pursuant hereto; (iv) to the extent the Third Party Action seeks
any relief against the Indemnified Party that is injunctive, equitable or
non-monetary in nature or (v) in the event that the Indemnified Party is a Buyer
Indemnified Party, as to which the requested damages and rewards exceed the then
remaining Indemnification Holdback Amount unless the Seller Parties have
acknowledged and admitted in writing to the Buyer Indemnified Parties that all
Losses relating to such Third Party Action are Indemnified Losses for which the
Seller Parties are solely liable pursuant to this ARTICLE VIII (including any
amounts that would otherwise exceed the limits in Sections 8.6 and 8.7(a)), and
the Seller Parties have demonstrated to Buyer’s reasonable satisfaction that
they have the financial means to pay all of such Indemnified Loss.

The parties hereto will extend reasonable cooperation in connection with the
defense of any Third Party Action pursuant to this ARTICLE VIII and, in
connection therewith, will furnish such records, information and testimony and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested.

8.3 Direct Claims. In any case in which an Indemnified Party seeks
indemnification hereunder that is not subject to Section 8.2 because no Third
Party Action is involved, the Indemnified Party will notify the Indemnifying
Party in writing, in the case of a Buyer Indemnified Party, of any Indemnified
Losses that such Buyer Indemnified Party claims are subject to indemnification
under the terms hereof or, in the case of a Seller Indemnified Party, of any
Seller Indemnified Losses that such Seller Indemnified Party claims are subject
to indemnification under the terms hereof. Subject to the limitations set forth
in this ARTICLE VIII and in Section 9.1, the failure of the Indemnified Party to
exercise promptness in such notification will not amount to a waiver of such
claim unless the resulting delay materially and adversely prejudices the
position of the Indemnifying Party with respect to such claim.

8.4 No Contribution or Circular Indemnification. Each of the Seller Parties
hereby waives and releases any and all rights that it or any of its Affiliates
may have under this Agreement or otherwise to assert claims of contribution
against Buyer or the Companies. Notwithstanding anything to contrary contained
herein or in any other Contract, effective as of the Closing, each of the Seller
Parties also hereby waives and releases any and all rights that it may have
under this Agreement, any other Transaction Document, any other Contract, any
Charter Documents or otherwise for indemnification, contribution or
reimbursement from Buyer or either Company with respect to any matter that gives
rise to an Indemnified Loss.

8.5 Procedures for Claims; Payment of Indemnification Holdback Amount.

(a) Claims. Upon the making of any indemnification claim pursuant to this
ARTICLE VIII, the remaining amount of the Indemnification Holdback Amount will
be reduced by the amount necessary to satisfy and pay such claim (each such
amount, a “Pending Claims Amount”), and Buyer will only thereafter distribute
any Pending Claims Amounts in accordance with a Settlement Letter or a Final
Court Order as provided in Section 8.5(b).

(b) Distributions. On the first anniversary of the Closing Date, Buyer will
distribute to the Sellers an amount equal to (i) the Indemnification Holdback
Amount, minus (b) the amount, if any, retained by Buyer and subtracted from the
Indemnification Holdback Amount pursuant to Section 1.6(d), minus (c) all
Indemnified Losses to which Buyer is entitled pursuant to a Settlement

 

43



--------------------------------------------------------------------------------

Letter or a Final Court Order and minus (d) all Pending Claims Amounts that have
not been previously resolved pursuant to a Settlement Letter or a Final Court
Order. Buyer will only distribute a Pending Claims Amount in accordance with a
letter executed by Buyer and Parent settling in full the claim related to such
Pending Claims Amount (a “Settlement Letter”) or a final, non-appealable
judgment of a court of competent jurisdiction finally determining the amount, if
any, of Indemnified Losses to which a Buyer Indemnified Party is entitled for
the claim related to such Pending Claims Amount (a “Final Court Order”).

8.6 Minimum Loss. Except with respect to (a) claims for fraud or intentional or
knowing misrepresentation pursuant to Section 9.3, (b) claims for breaches of
any representations and warranties contained in Section 2.1 (Organizational
Matters), Section 2.2 (Capital Structure), Section 2.3 (Authority and Due
Execution), Section 2.10 (Taxes), Section 2.12 (Employee Benefit Plans),
Section 2.13 (Intellectual Property and Related Matters), Section 2.14(e)
(Assets), Section 2.17 (Environmental Matters), Section 3.1 (Owner of Shares),
Section 3.2 (Authority and Due Execution), Section 4.1 (Owner of Shares) and
Section 4.2 (Authority and Due Execution) (the “Excluded Representations”),
(c) Indemnified Tax Losses, (d) Parent Liabilities, (e) the amount that Buyer is
entitled to receive pursuant to Section 1.6(d)(x) to the extent not paid by
Parent or a Seller and (f) claims for breaches or defaults by either Company
(solely with respect to covenants or agreements to be performed at or prior to
the Closing), either Seller or Parent of any of their covenants or agreements
under this Agreement, (i) the Seller Parties will only be obligated to indemnify
the Buyer Indemnified Parties pursuant to this ARTICLE VIII for Indemnified
Losses by offsetting against the Indemnification Holdback Amount pursuant to
Section 8.5 and (ii) the Buyer Indemnified Parties will not be entitled to be
indemnified for any Indemnified Losses unless and until the aggregate amount of
all Indemnified Losses (exclusive of amounts described in clause (b) of this
Section 8.6) exceeds $150,000 (the “Minimum Loss”); provided, that (x) the
amounts described in clauses (a) and (c) through (f) of this Section 8.6 will be
included with the amount of any other Indemnified Losses (other than amounts
described in clause (b) of this Section 8.6) for purposes of determining whether
the Minimum Loss has been exceeded, and (y) after the Minimum Loss is exceeded,
the Buyer Indemnified Parties will be entitled to be paid the entire amount of
any Indemnified Losses, including the Minimum Loss, subject to the limitations
on recovery set forth in this Agreement.

8.7 Additional Indemnification Limits.

(a) Except with respect to Indemnified Representation Losses that relate to or
arise out of breaches of any representations and warranties contained in
Section 2.1 (Organizational Matters), Section 2.2 (Capital Structure),
Section 2.3 (Authority and Due Execution), Section 3.1 (Owner of Shares),
Section 3.2 (Authority and Due Execution), Section 4.1 (Owner of Shares) and
Section 4.2 (Authority and Due Execution), the maximum amount of Indemnified
Representation Losses for which the Seller Parties will be obligated to
indemnify the Buyer Indemnified Parties pursuant to this ARTICLE VIII will be an
amount equal to the Purchase Price.

(b) Except with respect to Seller Indemnified Losses that relate to or arise out
of breaches of any representations and warranties contained in Section 5.1
(Organization and Standing) and Section 5.2 (Authority and Due Execution), the
maximum amount of Seller Indemnified Losses set forth in Section 8.1(b)(i) for
which Buyer will be obligated to indemnify the Seller Indemnified Parties
pursuant to this ARTICLE VIII will be an amount equal to the Purchase Price.

 

44



--------------------------------------------------------------------------------

(c) If any claims for indemnification relating to any single matter or series of
reasonably related or reasonably similar matters results in aggregate Losses
that do not exceed $2,500, such Losses shall not be eligible for indemnification
under this ARTICLE VIII and shall not be considered in the calculation of the
Minimum Loss.

8.8 Tax Treatment. For all Tax purposes, the Parties agree to treat (and will
cause each of their respective Affiliates to treat) any indemnification payment
made under this ARTICLE VIII as an adjustment to the Purchase Price.

ARTICLE IX

GENERAL PROVISIONS

9.1 Survival of Representations, Warranties and Covenants. The representations
and warranties contained herein will be fully effective notwithstanding any
investigations conducted by any Party or for and on behalf of any Party, or of
any information or knowledge any Party may have, in each case prior to, at or
after the execution of this Agreement. Each of the representations and
warranties made by Parent, the Sellers or the Companies in this Agreement or any
other Transaction Document (other than the Transition Services Agreement) will
survive the Closing as provided below. The representations and warranties of
Parent, the Sellers and the Companies set forth in this Agreement or any other
Transaction Document (other than the Transition Services Agreement) will
terminate at 11:59 p.m. (Eastern time) on the first anniversary of the Closing
Date; provided, that such time limitation will not apply to any of the following
claims or to an Indemnified Party’s rights to recover on such claims, and any
representations and warranties relating thereto will survive until the date that
is 60 days after the expiration of the applicable statute of limitations:
(a) claims for fraud or intentional misrepresentation pursuant to Section 9.3
and (b) claims for breaches of any representations and warranties contained in
the Excluded Representations. Following the date of termination of a
representation or warranty, no claim can be brought with respect to a breach of
such representation or warranty, but no such termination will affect any claim
for a breach of a representation or warranty that was asserted before the date
of termination. Each of the covenants and agreements contained in this Agreement
and each other Transaction Document will survive the Closing indefinitely.

9.2 Further Actions. After the Closing Date, each of the parties will execute
and deliver such other certificates, agreements, conveyances, and other
documents, and take such other action, as may be reasonably requested by any of
the other parties in order to give effect to the transactions contemplated by
this Agreement.

9.3 No Waiver Relating to Claims for Fraud. The liability of any Party under
ARTICLE VIII will be in addition to, and not exclusive of, any other liability
that such Party may have at law or equity based on such Party’s fraudulent acts
or omissions or intentional or knowing misrepresentation. None of the provisions
set forth in this Agreement, including the provisions set forth in Section 9.1
and ARTICLE VIII, will be deemed a waiver by any Party to this Agreement of any
right or remedy which such Party may have at law or equity based on any other
Party’s fraudulent acts or omissions or intentional or knowing
misrepresentation, nor

 

45



--------------------------------------------------------------------------------

will any such provisions limit, or be deemed to limit, (a) the amounts of
recovery sought or awarded in any such claim for fraud or intentional or knowing
misrepresentation; (b) the time period during which a claim for fraud or
intentional or knowing misrepresentation may be brought, or (c) the recourse
which any such Party may seek against another Party with respect to a claim for
fraud or intentional or knowing misrepresentation; provided, that with respect
to such rights and remedies at law or equity, the parties further acknowledge
and agree that none of the provisions of this Section 9.3, nor any reference to
this Section 9.3 throughout this Agreement, will be deemed a waiver of any
defenses that may be available in respect of actions or claims for fraud,
including defenses of statutes of limitations or limitations of damages.

9.4 Amendment and Modification. This Agreement may not be amended, modified or
waived except by an instrument in writing signed by Buyer and Parent, and any
such amendment, modification or waiver will be binding on all Parties.

9.5 Waiver of Compliance. Any failure by Buyer, on the one hand, or the
Companies (prior to Closing), the Sellers or Parent, on the other hand, to
comply with any obligation, covenant, agreement or condition contained herein
may be waived only if set forth in an instrument in writing signed by the party
or parties to be bound by such waiver (including, if such waiver is after the
Closing, the third party beneficiaries set forth in Section 9.8), but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition will not operate as a waiver of, or estoppel
with respect to, any other failure.

9.6 Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any Applicable Law or public policy,
all other terms and provisions of this Agreement will nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated herein are not affected in any manner materially
adverse to any Party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Governmental Entity
making such determination is authorized and instructed to modify this Agreement
so as to effect the original intent of the Parties as closely as possible in
order that the transactions contemplated herein are consummated as originally
contemplated to the fullest extent possible.

9.7 Expenses and Obligations. Each Party will bear all fees and expenses
incurred by such Party in connection with, relating to or arising out of the
negotiation, preparation, execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby, including
financial advisors’, attorneys’, accountants’ and other professional fees and
expenses; provided, that the Seller Parties will pay all Company Transaction
Costs; provided, further, that in the event of a dispute between the Parties in
connection with this Agreement and the transactions contemplated hereby, each of
the Parties agrees that the prevailing Party will be entitled to reimbursement
by the non-prevailing Parties of reasonable legal fees and expenses incurred in
connection with any action or proceeding.

9.8 Parties in Interest. This Agreement will be binding upon and inure solely to
the benefit of each Party and their successors and assigns, and nothing in this
Agreement, express or implied, is intended to confer upon any other Person any
rights or remedies of any nature whatsoever under or by reason of this
Agreement; provided, that the Indemnified Parties will be third party
beneficiaries of the indemnification rights set forth in ARTICLE VIII, entitled
to enforce such rights as if they were a party hereto.

 

46



--------------------------------------------------------------------------------

9.9 Notices. All notices and other communications hereunder will be in writing
and will be deemed given if delivered by hand, sent by facsimile, mailed by
registered or certified mail (return receipt requested) or sent by a nationally
recognized overnight courier to the Parties at the following addresses (or at
such other address for a Party as will be specified by like notice):

If to Buyer or a Company, to:

c/o Dell International Incorporated

One Dell Way

Round Rock, Texas 78682

Attention:

   Janet Wright

Facsimile:

   (512) 728-0587

and

Copy to Treasurer at same address.

with a required copy to (which copy will not constitute notice):

Vinson & Elkins L.L.P.

2001 Ross Avenue, Suite 3700

Dallas, Texas 75201

Attention:

   Robert B. Little

Facsimile:

   (214) 999-7931

If to Parent or a Seller, to:

Allin Corporation

381 Mansfield Avenue

Pittsburgh, Pennsylvania 15220

Attention:

   Richard W. Talarico, CEO and President

Facsimile:

   (412) 928-0225

with required copies to (which copies will not constitute notice):

Eckert Seamans Cherin & Mellott, LLC

600 Grant Street, 44th Floor

Pittsburgh, Pennsylvania 15219

Attention:

   Bryan D. Rosenberger

Facsimile:

   (412) 566-6099

and

Eckert Seamans Cherin & Mellott, LLC

10 Bank Street, Suite 1061

White Plains, New York 10606

Attention:

   Briar McNutt

Facsimile:

   (914) 949-5424

 

47



--------------------------------------------------------------------------------

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
will be effective only upon receipt. All notices, requests or instructions given
in accordance herewith will be deemed given (a) on the date of delivery, if
delivered by hand; (b) on the date of receipt, if sent by facsimile but if after
5:00 p.m., then the next Business Day; (c) three Business Days after the date of
mailing, if mailed by registered or certified mail, return receipt requested;
and (d) one Business Day after the date of sending, if sent by a nationally
recognized overnight courier.

9.10 Counterparts. This Agreement may be executed and delivered (including by
facsimile transmission) in one or more counterparts, all of which will be
considered one and the same agreement and will become effective when one or more
counterparts have been signed by each of the Parties and delivered to the other
Parties, it being understood that all Parties need not sign the same
counterpart.

9.11 Entire Agreement. This Agreement (which term will be deemed to include the
Exhibits and Schedules hereto and the other certificates, documents and
instruments delivered hereunder), the other Transaction Documents and the
Confidentiality Agreement constitute the entire agreement of the Parties and
supersedes all prior agreements, letters of intent and understandings, both
written and oral, among the Parties with respect to the subject matter of this
Agreement, the other Transaction Documents and the Confidentiality Agreement.

9.12 Public Announcements.

(a) Parent and the Sellers will not, and will cause their Affiliates not to,
issue any press release or other public statements with respect to this
Agreement or the transactions contemplated hereby without the express prior
written approval of Buyer; provided, that Parent may issue press releases or
other public statements required by Applicable Law, court order or by
obligations pursuant to any listing agreement with any national securities
exchange (in which case Parent will, to the extent practicable, promptly inform
Buyer in writing in advance of such compelled disclosure and provide Buyer with
reasonable opportunity to review and comment on any such disclosure).

(b) Buyer will, to the extent practicable, provide Parent with reasonable
opportunity to review and comment on any press release or other public
statements to be made by Buyer with respect to this Agreement or the
transactions contemplated hereby prior to the public disclosure of any such
press release or other public statement.

9.13 Governing Law; Venue; Waiver of Jury Trial.

(a) This Agreement will be governed by and construed in accordance with the laws
of the State of Delaware, without giving effect to the principles of conflicts
of law thereof that would cause the laws of any other jurisdiction to apply.

 

48



--------------------------------------------------------------------------------

(b) THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE FEDERAL
COURTS OF THE UNITED STATES LOCATED IN THE STATE OF DELAWARE (AND IN THE EVENT
THERE IS NO BASIS FOR FEDERAL JURISDICTION, THEN THE SUPERIOR COURT OF THE STATE
OF DELAWARE) SOLELY IN CONNECTION WITH ANY DISPUTE THAT ARISES IN RESPECT OF THE
INTERPRETATION AND ENFORCEMENT OF THE PROVISIONS OF THIS AGREEMENT AND THE
DOCUMENTS REFERRED TO IN THIS AGREEMENT OR IN RESPECT OF THE TRANSACTIONS
CONTEMPLATED HEREBY, AND HEREBY WAIVE, AND AGREE NOT TO ASSERT, AS A DEFENSE IN
ANY ACTION, SUIT OR PROCEEDING FOR INTERPRETATION OR ENFORCEMENT HEREOF OR ANY
SUCH DOCUMENT THAT IT IS NOT SUBJECT THERETO OR THAT SUCH ACTION, SUIT OR
PROCEEDING MAY NOT BE BROUGHT OR IS NOT MAINTAINABLE IN SAID COURTS OR THAT
VENUE THEREOF MAY NOT BE APPROPRIATE OR THAT THIS AGREEMENT OR ANY SUCH DOCUMENT
MAY NOT BE ENFORCED IN OR BY SUCH COURTS, AND THE PARTIES HERETO IRREVOCABLY
AGREE THAT ALL CLAIMS WITH RESPECT TO SUCH ACTION, SUIT OR PROCEEDING WILL BE
HEARD AND DETERMINED EXCLUSIVELY BY SUCH COURTS. THE PARTIES HEREBY CONSENT TO
AND GRANT ANY SUCH COURT JURISDICTION OVER THE PERSON OF SUCH PARTIES AND OVER
THE SUBJECT MATTER OF SUCH DISPUTE AND AGREE THAT MAILING OF PROCESS OR OTHER
PAPERS IN CONNECTION WITH SUCH ACTION, SUIT OR PROCEEDING IN THE MANNER PROVIDED
IN SECTION 9.9 OR IN SUCH OTHER MANNER AS MAY BE PERMITTED BY LAW WILL BE VALID
AND SUFFICIENT SERVICE THEREOF.

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY THAT MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER; (II) SUCH PARTY
UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THE FOREGOING WAIVER;
(III) SUCH PARTY MAKES THE FOREGOING WAIVER VOLUNTARILY AND (IV) SUCH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 9.13.

9.14 Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder will be assigned by any of the Parties, whether by
operation of law or otherwise. Any assignment in violation of the foregoing will
be null and void; provided, that upon notice to the other Parties, Buyer may
assign or delegate any or all of its rights or obligations under this Agreement
to any Affiliate thereof. In the event of such an assignment, the provisions of
this Agreement will inure to the benefit of and be binding on Buyer’s assigns.

 

49



--------------------------------------------------------------------------------

9.15 Headings. The headings of this Agreement are for convenience of reference
only and are not part of the substance of this Agreement.

9.16 Time of the Essence. Time is of the essence with respect to all time
periods set forth herein.

9.17 Rules of Construction.

(a) Each of the Parties acknowledges that it has been represented by independent
counsel of its choice throughout all negotiations that have preceded the
execution of this Agreement and that it has executed the same with consent and
upon the advice of said independent counsel. Each Party and its counsel
cooperated in the drafting and preparation of this Agreement and the documents
referred to herein, and any and all drafts relating thereto will be deemed the
work product of the Parties and may not be construed against any Party by reason
of its preparation. Accordingly, any rule of law or any legal decision that
would require interpretation of any ambiguities in this Agreement against any
Party that draft it is of no application and is hereby expressly waived.

(b) All references in this Agreement to Exhibits, Schedules, Articles, Sections,
subsections and other subdivisions refer to the corresponding Exhibits,
Schedules, Articles, Sections, subsections and other subdivisions of this
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any Articles, Sections, subsections or other subdivisions of this Agreement
are for convenience only, do not constitute any part of such Articles, Sections,
subsections or other subdivisions, and will be disregarded in construing the
language contained therein. The words “this Agreement,” “herein,” “hereby,”
“hereunder” and “hereof” and words of similar import, refer to this Agreement as
a whole and not to any particular subdivision unless expressly so limited. The
words “this Section,” “this subsection” and words of similar import, refer only
to the Sections or subsections hereof in which such words occur. The word
“including” (in its various forms) means “including, without limitation.”
Pronouns in masculine, feminine or neuter genders will be construed to state and
include any other gender and words, terms and titles (including terms defined
herein) in the singular form will be construed to include the plural and vice
versa, unless the context otherwise expressly requires. Unless the context
otherwise requires, all defined terms contained herein will include the singular
and plural and the conjunctive and disjunctive forms of such defined terms.
Unless the context otherwise requires, all references to a specific time will
refer to Austin, Texas time.

(c) Disclosure of an item in reference to a particular section of the schedules
to this Agreement shall relate to and constitute disclosure with respect to only
the corresponding section of this Agreement, except to the extent the
applicability of such disclosure to another section of this Agreement is readily
apparent on its face. If there is any inconsistency between the statements in
the body of this Agreement and those in the schedule, the statements in the body
of this Agreement will control. The mere listing (or inclusion of a copy) of a
document or other item in a schedule will not be deemed adequate to disclose an
exception to a representation or warranty made in this Agreement (unless the
representation or warranty pertains to the existence of the document or other
item itself).

(d) Notwithstanding anything contained in this Agreement to the contrary, except
as otherwise expressly provided in this Agreement, the Parties hereto covenant
and agree that no amount will be (or is intended to be) included, in whole or in
part (either as

 

50



--------------------------------------------------------------------------------

an increase or a reduction), more than once in the calculation of (including any
component of) the Purchase Price or any component thereof or calculation
relating thereto, or any other calculated amount pursuant to this Agreement if
the effect of such additional inclusion (either as an increase or a reduction)
would be to cause such amount to be over or under counted for purposes of the
transactions contemplated by this Agreement.

(e) All references in this Agreement to “$” or “dollar” means United States
dollars.

(f) The phrases “have been provided or made available to Buyer,” “provided to
Buyer” and phrases of similar import mean that Parent has made the material or
information subject of such phrase available to Buyer in the online data room
maintained for purposes of the transactions contemplated by this Agreement or
that such material or information has been included as part of the forms,
reports and other documents Parent has filed or furnished with the SEC (to the
extent publicly available on the SEC’s EDGAR website).

[Signature Pages Follow]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of Buyer, the Companies, the Sellers and Parent has
each caused this Agreement to be executed by or on behalf of such Person, all as
of the date first written above.

 

BUYER: DELL MARKETING USA L.P. By:   Dell Marketing USA GP L.L.C., its general
partner By:  

/s/ Brian P. MacDonald

Name:   Brian P. MacDonald Title:   Vice President and Treasurer COMPANIES:
ALLIN CORPORATION OF CALIFORNIA By:  

/s/ Richard W. Talarico

Name:   Richard W. Talarico Title:   Chairman & CEO ALLIN CONSULTING OF
PENNSYLVANIA, INC. By:  

/s/ Richard W. Talarico

Name:   Richard W. Talarico Title:   Chairman & CEO

SIGNATURE PAGE FOR

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

SELLERS: ALLIN INVESTMENT – CAL, INC. By:  

/s/ Richard W. Talarico

Name:   Richard W. Talarico Title:   Chairman & CEO ALLIN INVESTMENT - DELAWARE,
INC. By:  

/s/ Richard W. Talarico

Name:   Richard W. Talarico Title:   Chairman & CEO PARENT: ALLIN CORPORATION
By:  

/s/ Richard W. Talarico

Name:   Richard W. Talarico Title:   Chairman & CEO

SIGNATURE PAGE FOR

STOCK PURCHASE AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

The following terms will have the following meanings in this Agreement:

“Affiliate” means, with respect to any Person, any other Person controlling,
controlled by or under common control with such Person. For purposes of this
definition and this Agreement, the term “control” (and correlative terms) means
the power, whether by contract, equity ownership or otherwise, to direct the
policies or management of a Person.

“Agreement” is defined in the first paragraph of this Agreement.

“Applicable Laws” means all laws, statutes, constitutions, treaties, directives,
rules, regulations, principles of common law, resolutions, codes, ordinances,
requirements, judgments, orders, decrees, injunctions, and writs of any
Governmental Entity which has, or Parent, either Company or either Seller
believes is reasonably likely to have, jurisdiction over either Company or any
Subsidiary or the businesses, operations, properties or assets of either Company
or any Subsidiary, as they may be in effect on or prior to the Closing.

“Business” means Parent’s and its Affiliates’ business of providing Microsoft
focused information technology consulting and systems integration services as
currently conducted and as conducted since September 30, 2008.

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which national banking associations in the State of Texas or the State of New
York are authorized by law to close.

“Buyer” is defined in the first paragraph of this Agreement.

“Buyer 401(k) Plan” is defined in Section 6.6(a).

“Buyer Benefit Arrangements” is defined in Section 6.6(a).

“Buyer Incremental Tax Costs” means the sum of (a) the amount of any Incremental
Taxes imposed on any of the Buyer Parties, and (b) any reasonable costs incurred
by the Buyer Parties of defending any Tax Proceeding related to any Incremental
Taxes asserted against any of the Buyer Parties.

“Buyer Indemnified Parties” means Buyer, each Company, each Subsidiary and each
officer, director, employee, consultant, stockholder, and Affiliate of Buyer,
each Company or any Subsidiary and each member of an ERISA Group in which Buyer
is a member (other than Parent and its Affiliates).

“Buyer Parties” means Buyer, the Companies and the Subsidiaries.

“CA Common Stock” is defined in Section 2.2(a)(i).



--------------------------------------------------------------------------------

“CA Company” is defined in the first paragraph of this Agreement.

“CA Seller” is defined in the first paragraph of this Agreement.

“Charter Documents” is defined in Section 2.1(c).

“Closing” means the consummation of the transactions contemplated by this
Agreement in accordance with the provisions of ARTICLE I.

“Closing Adjustment Amount” is defined in Section 1.5.

“Closing Date” is defined in Section 1.8.

“Closing Date Balance Sheet” is defined in Section 1.5.

“Code” means the United States Internal Revenue Code of 1986, as amended. All
references to the Code, U.S. Treasury regulations or other governmental
pronouncements will be deemed to include references to any applicable successor
regulations or amending pronouncement.

“Company” and “Companies” are each defined in the first paragraph of this
Agreement.

“Company Benefit Plans” is defined in Section 2.12(a).

“Company Charter Documents” is defined in Section 2.1(b).

“Company Intellectual Property” is defined in Section 2.13(b).

“Company Leased Real Property” is defined in Section 2.14(c).

“Company Owned Intellectual Property” is defined in Section 2.13(b).

“Company Real Property Lease” is defined in Section 2.18.

“Company Transaction Costs” means all fees, costs and expenses of any brokers,
financial advisors, consultants, accountants, attorneys or other professionals
payable by either Company or any Subsidiary in connection with the structuring,
negotiation or consummation of the transactions contemplated by this Agreement
and the other Transaction Documents; provided, however, that Company Transaction
Costs shall not include any amounts incurred by the Companies or the
Subsidiaries after the date of this Agreement.

“Computer Systems” means all servers, computer hardware, networks, Software,
databases, telecommunications systems, interfaces and related systems.

“Confidentiality Agreement” means the mutual confidentiality agreement #04040218
dated April 1, 2004 between Dell Inc. and Parent.



--------------------------------------------------------------------------------

“Consents” means all consents, approvals, orders or authorizations of, or
registration, qualification, designation, declaration or filing with, any
Governmental Entity, and all consents, waivers and approvals of third Persons.

“Consolidated Group” means any affiliated, consolidated, combined or unitary
group with respect to any Taxes of which each of (a) a Company or a Subsidiary
and (b) Parent or a direct or indirect subsidiary of Parent (other than a
Company or a Subsidiary), is or was a member prior to the Closing Date.

“Consolidated Return” means a Tax Return of or with respect to a Consolidated
Group.

“Continuing Employees” is defined in Section 6.6(a).

“Contract” means any written, oral or other agreement, contract, subcontract,
settlement agreement, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan or
legally binding commitment or undertaking of any nature to which the reference
Person is a party or by which such Person, or any of its properties or assets,
is bound.

“Copyrights” is defined in the definition of Intellectual Property in this
Exhibit A.

“Covered Customer” means (a) any Person who was a customer of the Business or
either Company or a Subsidiary at any time during Parent’s direct or indirect
ownership of the Shares and (b) the customers and prospective customers of
either Company or a Subsidiary that associate Parent or the Sellers with the
goodwill of either Company.

“Covered Employee” means any Person who is or was an employee of Buyer, either
Company, any Subsidiary or any of Buyer’s, the Companies’ or a Subsidiary’s
Affiliates (other than Parent and its Affiliates other than the Companies and
the Subsidiaries) at any time during: (a) Parent’s direct or indirect ownership
of the Shares or (b) the Restricted Period; provided, however, that any Person
that, as of a particular date, has not been an employee of Buyer, either
Company, any Subsidiary or any of Buyer’s, the Companies’ or a Subsidiary’s
Affiliates (other than Parent and its Affiliates other than the Companies and
the Subsidiaries) for a 12-consecutive-month period or more is not a Covered
Employee as of that date.

“Covered Person” is defined in Section 6.2.

“Current Assets” means, as of 11:59 p.m. (Eastern time) on the date immediately
prior to the Closing Date, the amount set forth on the “current assets” line
item of a balance sheet for the Companies and their consolidated Subsidiaries as
determined in accordance with GAAP; provided, that any amounts that would
otherwise be set forth on the “deferred tax assets” line item of a balance sheet
of the Companies and their consolidated Subsidiaries as determined in accordance
with GAAP will be excluded from Current Assets for purposes of the calculation
of Net Working Capital.



--------------------------------------------------------------------------------

“Current Liabilities” means, as of 11:59 p.m. (Eastern time) on the date
immediately prior to the Closing Date, the amount set forth on the “current
liabilities” line item of a balance sheet for the Companies and their
consolidated Subsidiaries as determined in accordance with GAAP; provided, that
any amounts that would otherwise be set forth on the “deferred tax liabilities”
line item of a balance sheet of the Companies and their consolidated
Subsidiaries as determined in accordance with GAAP will be excluded from Current
Liabilities for purposes of the calculation of Net Working Capital.

“D&O Policy” is defined in Section 6.2.

“D&O Tail” is defined in Section 6.2.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Deficiency Amount” is defined in Section 1.6(d).

“Designated Employees” is defined in Section 7.1(d).

“Employee Benefit Plan” means the following, whether written or oral and
regardless of whether voluntarily sponsored or mandatorily sponsored pursuant to
the Applicable Laws of any Governmental Entity: (a) any nonqualified deferred
compensation or retirement plan or arrangement that is an Employee Pension
Benefit Plan; (b) any qualified defined contribution retirement plan or
arrangement that is an Employee Pension Benefit Plan; (c) any qualified defined
benefit retirement plan or arrangement that is an Employee Pension Benefit Plan;
(d) any Employee Welfare Benefit Plan or fringe benefit plan or program; (e) any
profit sharing, bonus, stock option, stock purchase, consulting, employment,
severance, change in control or incentive plan, agreement or arrangement;
(f) any plan, agreement or arrangement providing benefits related to clubs,
vacation, childcare, parenting, sabbatical or sick leave; or (g) each other
employee benefit plan, agreement, arrangement, program, practice or
understanding that is not described previously in the foregoing clauses
(a) through (f).

“Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of
ERISA and specifically includes, but is not limited to, any plan operated
pursuant to the laws of any Governmental Entity other than the United States.

“Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of
ERISA and specifically includes, but is not limited to, any plan operated
pursuant to the laws of any Governmental Entity other than the United States.

“Employment Packages” is defined in Section 7.1(d).

“Enforceability Exceptions” is defined in Section 2.3(b).



--------------------------------------------------------------------------------

“Environmental Law” means any Applicable Law relating or pertaining to the
public health and safety (including workplace health and safety) or the
environment or otherwise governing the generation, use, handling, collection,
treatment, storage, transportation, recovery, recycling, removal, discharge or
disposal of Hazardous Materials, including (a) the Solid Waste Disposal Act,
42 U.S.C. 6901 et seq., as amended; (b) the Comprehensive Environmental
Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended;
(c) the Clean Water Act, 33 U.S.C. § 1251 et seq., as amended; (d) the Clean Air
Act, 42 U.S.C. § 7401 et seq., as amended; (e) the Toxic Substances Control Act,
15 U.S.C. § 2601 et seq., as amended; (f) the Emergency Planning and Community
Right To Know Act, 42 U.S.C. § 11001 et seq., as amended; (g) the Occupational
Safety and Health Act, 29 U.S.C. § 651 et seq., as amended; and (h) analogous
laws and regulations implemented in the European Union, its member states, and
any other country in which either Company conducts business. Without limiting
the foregoing, “Environmental Law” also means all Applicable Laws relating to or
pertaining to extended producer responsibility requirements for packaging and
electrical and electronic equipment, including European Union member state rules
and legislation implementing (a) EU Directive 94/62/EC on packaging and
packaging waste, as amended; (b) EU Directive 2002/96/EC on waste electrical and
electronic equipment (WEEE), as amended; and (c) EU Directive 2002/95/EC on the
restriction of the use of certain hazardous substances in electrical and
electronic equipment (RoHS), as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any subsidiary or other entity that would be considered
a single employer with either Company, any Subsidiary or other subsidiary within
the meaning of Section 414 of the Code.

“Exchange Act” is defined in Section 4.5.

“Excluded Representation” is defined in Section 8.6.

“FCPA” is defined in Section 2.8.

“Fiduciary” has the meaning set forth in Section 3(21) of ERISA.

“Final Adjustment Amount” is defined in Section 1.6(d).

“Final Balance Sheet” is defined in Section 1.6(a).

“Final Court Order” is defined in Section 8.5(b).

“Financial Statements” is defined in Section 2.5(a).

“Foreign Export and Import Laws” means the laws and regulations of a foreign
government regulating exports, imports or re-exports to or from the foreign
country, including the export or re-export of any goods, services or technical
data.

“Form 8023” is defined in Section 6.4(d).



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Entity” is defined in Section 2.4(c).

“Hazardous Material” means (a) any hazardous waste, hazardous substance, toxic
pollutant, hazardous air pollutant or hazardous chemical (as any of such terms
may be defined under, or for the purpose of, any Environmental Law);
(b) asbestos; (c) polychlorinated biphenyls; (d) petroleum or petroleum
products; (e) underground storage tanks, whether empty, filled or partially
filled with any substance; (f) any substance the presence of which on the
property in question is prohibited under any Environmental Law; or (g) any other
substance that under any Environmental Law requires special handling or
notification of or reporting to any federal, state or local governmental entity
in its generation, use, handling, collection, treatment, storage, recycling,
treatment, transportation, recovery, removal, discharge or disposal.

“Incremental Taxes” means the amount, if any, of all incremental federal, state
and local income Taxes imposed on the Seller Parties, on the one hand, or the
Buyer Parties, on the other hand, for the taxable period ending on the Closing
Date, compared to the federal, state and local income Taxes that would have been
imposed on such entities for such period in the absence of any
Section 338(h)(10) Election, in each case, after taking into account any
applicable net operating losses or other tax attributes available to such
entities to reduce such Taxes.

“Indebtedness” without duplication, means (a) all indebtedness (including the
principal amount thereof or, if applicable, the accreted amount thereof and the
amount of accrued and unpaid interest thereon) of the Companies and the
Subsidiaries, whether or not represented by bonds, debentures, notes or other
securities, for the repayment of money borrowed, whether owing to banks,
financial institutions, on equipment leases or otherwise; (b) all deferred
indebtedness of a Company or a Subsidiary for the payment of the purchase price
of property or assets purchased; (c) all obligations of a Company or a
Subsidiary to pay rent or other payment amounts under a lease of real or
Personal Property which is required to be classified as a capital lease or a
liability on the face of a balance sheet prepared in accordance with GAAP;
(d) any outstanding reimbursement obligation of a Company or a Subsidiary with
respect to letters of credit, bankers’ acceptances or similar facilities issued
for the account of a Company or a Subsidiary; (e) any payment obligation of a
Company or a Subsidiary under any interest rate swap agreement, forward rate
agreement, interest rate cap or collar agreement or other financial agreement or
arrangement entered into for the purpose of limiting or managing interest rate
risks; (f) all indebtedness for borrowed money secured by any Lien existing on
any Shares or property owned by a Company or a Subsidiary, whether or not
indebtedness secured thereby will have been assumed; (g) all guaranties,
endorsements, assumptions and other contingent obligations of a Company or a
Subsidiary in respect of, or to purchase or to otherwise acquire, indebtedness
for borrowed money of others; (h) all premiums, penalties and change of control
payments required to be paid or offered in respect of any of the foregoing as a
result of the consummation of the transactions contemplated by this Agreement
regardless if any of such are actually paid; and (i) all obligations of a
Company or a Subsidiary, whether interest bearing or otherwise, owed to Parent
and/or its Affiliates; provided, that Indebtedness will not include any of the
foregoing that is solely between the Companies or the Subsidiaries.

“Indemnification Holdback Amount” is defined in Section 1.4.



--------------------------------------------------------------------------------

“Indemnified Losses” means (a) all Indemnified Representation Losses; (b) all
Indemnified Tax Losses; (c) if elected by Buyer, the amount that Buyer is
entitled to receive pursuant to Section 1.6(d)(x); and (d) all Losses sustained,
suffered or incurred by any of the Buyer Indemnified Parties in connection with,
or relative to, or arising out of (i) any breach or default by either Company
(solely with respect to covenants or agreements to be performed at or prior to
the Closing) or any Seller Party of any of their covenants or agreements under
this Agreement or any other Transaction Document (other than the Transition
Services Agreement) executed in connection herewith, or (ii) the business,
operations or liabilities of Parent and its Affiliates (other than the Companies
and the Subsidiaries), including the Parent Equity Plans and any Transaction
Bonuses (collectively, the “Parent Liabilities”).

“Indemnified Parties” means Buyer Indemnified Parties or the Seller Indemnified
Parties, as the case may be.

“Indemnified Representation Losses” means any and all Losses sustained, suffered
or incurred by any of the Buyer Indemnified Parties in connection with, or
related to, or arising out of any breach or default by either Company or any
Seller Party of any of its representations or warranties under this Agreement or
any other Transaction Document (other than the Transition Services Agreement).
Notwithstanding the foregoing, Indemnified Representation Losses will not
include Indemnified Tax Losses.

“Indemnified Tax Losses” means any and all Losses sustained, suffered or
incurred by any of the Buyer Indemnified Parties in connection with, or related
to, or arising out of any and all Taxes (a) imposed on or with respect to any
Consolidated Group (or member thereof) or Consolidated Return; (b) imposed on
either Company or any Subsidiary or for which any of the foregoing may otherwise
be liable for any Pre-Closing Tax Period and for the portion of any Straddle
Period ending on the Closing Date (determined in accordance with
Section 6.4(c)); (c) resulting from a breach of the representations and
warranties set forth in Section 2.10 (determined without regard to any
materiality or Knowledge qualifiers or any scheduled items) or covenants set
forth in Section 6.4; (d) of any member of an affiliated, consolidated, combined
or unitary group of which either Company or any Subsidiary (or any predecessor
of either Company or any Subsidiary) is or was a member on or prior to the
Closing Date by reason of Treasury Regulation § 1.1502-6(a) or any analogous or
similar state or local law; (e) of any other Person for which either Company or
any Subsidiary is or has been liable as a transferee or successor, by contract
or otherwise; (f) that are social security, Medicare, unemployment or other
employment or withholding Taxes owed as a result of the Parent Equity Plans or
Transaction Bonuses or any payments made to any Seller Party pursuant to this
Agreement; or (g) that are Transfer Taxes; provided, that (i) no such Tax will
constitute an Indemnified Tax Loss to the extent such Tax was included as a
liability in the determination of Net Working Capital on the Final Balance Sheet
and (ii) Buyer Incremental Tax Costs shall constitute Indemnified Tax Losses
only to the extent such Buyer Incremental Tax Costs exceed (A) $644,000 reduced
by (B) the amount of any payments made by Buyer pursuant to Section 6.4(f).

“Indemnifying Party” is defined in Section 8.2.



--------------------------------------------------------------------------------

“Information Security Incident” means any theft or unauthorized Processing,
loss, use, disclosure or acquisition of, or access to, Personally Identifiable
Information.

“Intellectual Property” means all intellectual property or proprietary rights
whether arising under the laws of the United States or of any other
jurisdiction, including: (a) patents, patent applications, statutory invention
registrations, including reissues, divisions, continuations, continuations in
part, and reexaminations, and equivalent or similar rights anywhere in the world
in inventions and discoveries, including invention disclosures, invention
certificates and the like (“Patents”); (b) trademarks, service marks, trade
dress, logos, slogans, and all identifiers of source, including all goodwill
therein, and any and all common law rights, and registrations and applications
for registration thereof, and all rights therein, all rights in trade names,
fictitious business names (d/b/a’s), URL’s and domain names and applications and
registrations therefor (“Trademarks”); (c) copyrights and works of authorship in
any media (including computer programs, Software, databases and compilations,
files, applications, Internet site content, and documentation and related
items), moral rights, mask works, whether or not registered, and registrations
and applications for registration for any of the foregoing (“Copyrights”);
(d) Trade Secrets; (e) published and unpublished works of authorship, whether
copyrightable or not (including databases and any compilations or information);
(f) all unregistered design rights and registered industrial designs and any
registrations and applications therefor throughout the world; (g) Moral Rights;
(h) Software; (i) proprietary and confidential information, including technical
data, customer and supplier lists and data; (j) databases, data compilations and
collections and technical data; and (k) tools, methods, processes, devices,
prototypes, schematics, bread boards, net lists, mask works, test methodologies
and hardware and Software development tools.

“IP Restrictions” is defined in Section 2.13(b).

“Knowledge of Parent” means the actual knowledge after reasonable inquiry of the
executive officers of Parent, each Seller and each Company and any other officer
of Parent, either Seller or either Company having primary responsibility for the
matter in question.

“Legal Proceeding” is defined in Section 2.9.

“Level 4 Merchant” means an entity that processes fewer than 20,000 e-commerce
transactions and fewer than 1,000,000 transactions involving payment cards
regardless of acceptance channel.

“Liens” means liens, pledges, voting agreements, voting trusts, proxy
agreements, security interests, mortgages and other possessory interests,
conditional sale or other title retention agreements, assessments, easements,
rights of way, covenants, restrictions, rights of first refusal, encroachments
and other burdens, options or encumbrances of any kind.

“Long-Term Liabilities” means long-term liabilities of the Companies and their
consolidated Subsidiaries determined in accordance with GAAP.

“Losses” means all damages, losses, claims, liabilities, demands, charges,
suits, judgments, penalties, fines, fees, costs, and expenses (including court
costs, reasonable attorneys’ fees and other expenses incurred in investigating
and preparing for, or otherwise in connection with, any litigation or
proceeding).



--------------------------------------------------------------------------------

“Major Customer(s)” means any customer of either Company or any Subsidiary party
to a Significant Contract and in any case the top 20 customers of the Companies
and the Subsidiaries based on the amount of collections and billings of the
Companies and the Subsidiaries during the 12-month period ended on the date
hereof.

“Major Supplier(s)” means any supplier of goods or services to either Company or
any Subsidiary party to a Significant Contract.

“Material Adverse Effect,” when used with respect to a Company and its
Subsidiaries, means any result, occurrence, fact, change, event or effect
(whether or not foreseeable or known as of the date of the Closing or covered by
insurance) that, individually or in the aggregate with any such other results,
occurrences, facts, changes, events or effects, is or could reasonably be
expected to be (whether or not such result, occurrence, fact, change, event or
effect has, during the period or at any time in question, manifested itself in
such Company’s historical consolidated financial statements) materially adverse
to (a) the operations, licenses, permits, rights, privileges, assets,
liabilities, financial condition, results of operations or capitalization of a
Company or a Subsidiary or (b) the ability of Parent, a Company or a Seller to
consummate any transaction contemplated by this Agreement or any other
Transaction Document; provided, that none of the following shall constitute, or
shall be considered in determining whether there has occurred, a Material
Adverse Effect (A) any Company Transaction Costs, (B) any natural disaster, act
of terrorism, military action or war (whether or not declared), (C) changes in
the markets or industries in which either Company or a Subsidiary conducts
business and (D) changes in general economic or political conditions or the
financing or capital markets in general or changes in currency exchange rates,
except in the case of clause (C) or (D) to the extent a Company or a Subsidiary
suffers a disproportionately adverse impact from such adverse change or effect
as compared to other businesses in the same market or industry.

“Minimum Loss” is defined in Section 8.6.

“Moral Rights” means any right to be associated with the authority of any work
or creation, to protect the integrity of any work or creation, to claim
authorship to any work or creation, or to object to any distortion, mutilation,
or other modification or other derogatory action in relation to any work or
creation, whether or not such would be prejudicial to the author’s reputation,
and any similar right, existing under common or statutory law of any country in
the world or under any treaty, regardless of whether or not such right is
denominated or generally referred to as a so-called “moral right.

“MOU” is defined in Section 7.1(c).

“Multiemployer Plan” has the meaning set forth in Section 4001(a)(3) of ERISA.

“Net Working Capital” means Current Assets minus Current Liabilities.



--------------------------------------------------------------------------------

“Non-Competition Agreements” is defined in Section 7.1(a).

“Objection Notice” is defined in Section 1.6(b).

“Open Source Materials” is defined in Section 2.13(h).

“PA Common Stock” is defined in Section 2.2(a)(i).

“PA Company” is defined in the first paragraph of this Agreement.

“PA Seller” is defined in the first paragraph of this Agreement.

“Parent” is defined in the first paragraph of this Agreement.

“Parent Credit Facilities” means (a) that certain Loan and Security Agreement,
dated October 1, 1998, among Allin Communications Corporation; Allin Interactive
Corporation, Allin Digital Imaging Corp., Kent Consulting Group, Inc., Netright,
Inc., Allin Holdings Corporation, KCS Computer Services, Inc. and S&T BANK; as
amended by the First Amendment to Note and Loan and Security Agreement, dated
March 25, 1999; the Second Amendment to Note and Loan and Security Agreement,
dated September 30, 1999; the Third Amendment to Loan and Security Agreement,
dated September 28, 2001; the Fourth Amendment to Note and Loan and Security
Agreement, dated September 26, 2005; the Fifth Amendment to Loan and Security
Agreement, dated September 26, 2005; the Sixth Amendment to Loan and Security
Agreement, dated September 6, 2006; the Seventh Amendment to Loan and Security
Agreement, dated June 28, 2007; and the Eighth Amendment to Loan and Security
Agreement, dated May 16, 2008; and as modified by the Letter Agreement, dated
May 28, 2003; the Change in Terms Agreement, dated June 30, 2003; the Change in
Terms Agreement, dated September 6, 2006; the Change in Terms Agreement, dated
September 17, 2007; and the Change in Terms Agreement, dated May 16, 2008; and
(b) that certain Business Loan Agreement, dated December 20, 2007, among Parent,
PA Company, CA Company, Allin Holdings Corporation, Allin Interactive
Corporation, Allin Network Products, Inc., Codelab Technology Group, Inc. and
S&T BANK; as modified by the Change in Terms Agreement, dated May 16, 2008.

“Parent Equity Plan” means any Contract, including any plan or arrangement,
under which any officer, employee, director or agent of either Company or any
Subsidiary has or may have any right, title or interest in any capital stock or
other securities of Parent or any of its Affiliates, or any option, warrant,
call, right, commitment, arrangement or undertaking obligating Parent or any of
its Affiliates to issue, deliver or sell any capital stock or other security, or
creates any obligation based on or derived from the value of such capital stock
or other security.

“Parent Liabilities” is defined in the definition of Indemnified Losses in this
Exhibit A.

“Parent SEC Documents” means each report, statement, schedule, prospectus,
registration statement and definitive proxy statement filed by Parent with the
SEC since January 1, 2005 and prior to the date of this Agreement.

“Party” means each of Parent, the Sellers, the Companies and Buyer.



--------------------------------------------------------------------------------

“Patents” is defined in the definition of Intellectual Property in this Exhibit
A.

“Pay-Off Letter” is defined in Section 2.6.

“Pending Claims Amount” is defined in Section 8.5(a).

“Permits” is defined in Section 2.7(b).

“Permitted Encumbrances” means (a) statutory Liens for current Taxes not yet
past due and payable or being contested in good faith by appropriate proceedings
and for which adequate reserves are reflected on the Financial Statements;
(b) mechanics’, carriers’, workers’, repairers’ and other similar Liens imposed
by Applicable Law arising or incurred in the ordinary course of business and
consistent with past practices of the Companies for obligations that are not yet
past due or that are being contested in good faith by appropriate proceedings
and for which adequate reserves are reflected on the Financial Statements;
(c) Liens on leases of real property arising from the provisions of such leases,
including, in relation to leased real property, any agreements and/or conditions
imposed on the issuance of land use permits, zoning, business licenses, use
permits or other entitlements of various types issued by any Governmental
Entity, necessary or beneficial to the continued use and occupancy of such
leased real property or the continuation of the business conducted by the
Companies; (d) pledges or deposits made in the ordinary course of business and
consistent with past practices of the Companies in connection with workers’
compensation, unemployment insurance and other social security legislation;
(e) zoning regulations and restrictive covenants and easements that do not
detract in any material respect from the value of either Company’s leasehold
estate in the leased real property and do not materially and adversely affect,
impair or interfere with the use by either Company of any property affected
thereby; and (f) utility easements, to serve or serving the leased real
property.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“Personal Property” means all of the machinery, equipment, equipment structures,
machinery, fixtures, hardware, systems, infrastructure, computer programs,
computer software, tools, motor vehicles, furniture, furnishings, leasehold
improvements, office equipment, inventory, supplies, plant, spare parts, and
other tangible or intangible personal property which are owned or leased by
either Company or any Subsidiary and which are used or held for use in their
business or operations as of the Closing Date.

“Personally Identifiable Information” means any information relating to an
identified or identifiable natural person (such as name, postal address, email
address, telephone number, date of birth, Social Security number (or its
equivalent), driver’s license number, account number, credit or debit card
number, identification number, health or medical information (including medical
account numbers), any other unique identifier or one or more factors specific to
an individual’s physical, physiological, mental, economic, cultural or social
identity).

“Pre-Closing Tax Period” means any Tax period ending on or before the Closing
Date.



--------------------------------------------------------------------------------

“Privacy Laws” means: (a) all applicable international, federal, state, and
local laws, rules, regulations and governmental requirements relating to the
privacy, confidentiality or security of Personally Identifiable Information,
including the Directive 95/46/EC of the European Parliament and of the Council
of 24 October 1995 on the protection of individuals with regard to the
processing o personal data and on the free movement of such data Official
Journal L 281, 23/11/1995 p. 0031-0050; and (b) all applicable industry
standards that the Companies are either obligated or have represented in this
Agreement that they have implemented concerning privacy, data protection,
confidentiality or information security, including the Payment Card Industry
Data Security Standard and any other similar standards.

“Process” or “Processing” means any operation or set of operations performed
upon Personally Identifiable Information, whether or not by automatic means,
such as creating, collecting, procuring, obtaining, accessing, recording,
organizing, storing, adapting, altering, retrieving, consulting, using,
disclosing or disposal.

“Prohibited Transaction” has the meaning set forth in Section 406 of ERISA and
Section 4975 of the Code.

“Purchase Price” is defined in Section 1.2.

“Purchase Price Allocation” is defined in Section 6.4(e).

“Referee” is defined in Section 1.6(b).

“Referee Report” is defined in Section 1.6(b).

“Registered Intellectual Property” is defined in Section 2.13(a).

“Released Parties” is defined in Section 6.1.

“Restricted Area” is defined in Section6.5(a)(i).

“Restricted Period” means the period beginning on the date hereof and ending on
January 8, 2013.

“Schedules” means the Schedules attached hereto.

“SEC” means the U.S. Securities and Exchange Commission.

“Section 338(h)(10) Election” is defined in Section 6.4(d).

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Incremental Tax Costs” means the sum of (a) the amount of any
Incremental Taxes imposed on any of the Seller Parties, (b) any reasonable costs
incurred by any of the Seller Parties of defending any Tax Proceeding related to
any Incremental Taxes asserted against any of the Seller Parties, and (c) the
incremental amount of any federal, state and local income Taxes imposed on any
of the Seller Parties as a result of the receipt of a payment from Buyer
pursuant to Section 6.4(f).



--------------------------------------------------------------------------------

“Seller Indemnified Losses” is defined in Section 8.1(b).

“Seller Indemnified Parties” means Parent, the Sellers, and each officer,
director, employee, consultant, stockholder, and Affiliate of Parent (other than
the Companies and the Subsidiaries) and each member of an ERISA Group in which
Seller is a member.

“Seller Parties” means Parent, CA Seller and PA Seller.

“Settlement Letter” is defined in Section 8.5(b).

“Shares” means all of the issued and outstanding capital stock or other equity
interests in each Company.

“Significant Contract” is defined in Section 2.18.

“Software” means source code or object code, whether embodied in software,
firmware or otherwise, and any programming and user documentation related
thereto.

“Straddle Period” means any Tax period beginning on or before and ending after
the Closing Date.

“Subsidiary” and “Subsidiaries” are each defined in Section 2.1(c).

“Subsidiary Charter Documents” is defined in Section 2.1(c).

“Tax” or “Taxes” means (a) any taxes, assessments, fees, unclaimed property and
escheat obligations and other governmental charges imposed by any Governmental
Entity, including income, profits, gross receipts, net proceeds, alternative or
add on minimum, ad valorem, value added, turnover, sales, use, property,
personal property (tangible and intangible), environmental, stamp, leasing,
lease, user, excise, duty, franchise, capital stock, transfer, registration,
license, withholding, social security (or similar), unemployment, disability,
payroll, employment, social contributions, fuel, excess profits, occupational,
premium, windfall profit, severance, estimated, or other charge of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not; and (b) any liability of either Company or any Subsidiary for
the payment of any amounts of the type described in clause (a) as a result of
being a member of an affiliated, consolidated, combined or unitary group whereby
liability of such Company or Subsidiary for the payment of such amounts was
determined or taken into account with reference to the liability of any other
Person for any period; and (c) any liability of either Company or any Subsidiary
with respect to the payment of any amounts of the type described in clause (a)
or (b) as a result of any express or implied obligation to indemnify any other
Person.

“Tax Allocation” is defined in Section 6.4(e).

“Tax Items” is defined in Section 2.10(a).



--------------------------------------------------------------------------------

“Tax Proceeding” is defined in Section 6.4(d).

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Taxing Authority” means, with respect to any Tax, the Governmental Entity or
political subdivision thereof that imposes such Tax, and the agency (if any)
charged with the collection of such Tax for such entity or subdivision,
including any governmental or quasi-Governmental Entity or agency that imposes,
or is charged with collecting, social security or similar charges or premiums.

“Third Party Action” is defined in Section 8.2.

“Trade Secrets” means any trade secrets and confidential information, including
all source code, documentation, know how, processes, technology, formulae,
customer lists, business and marketing plans, inventions, and marketing
information.

“Trademarks” is defined in the definition of Intellectual Property in this
Exhibit A.

“Transaction Bonus” is defined in Section 2.2(b).

“Transaction Documents” means this Agreement and all other documents to be
executed by any of the parties to this Agreement in connection with the
consummation of the transactions contemplated in this Agreement.

“Transfer Taxes” is defined in Section 6.4(h).

“Transition Services Agreement” is defined in Section 7.1(b).

“U.S. Export and Import Laws” means the Arms Export Control Act (22 U.S.C.
2778), the International Traffic in Arms Regulations (ITAR) (22 CFR 120-130),
the Export Administration Act of 1979, as amended (50 U.S.C. 2401-2420), the
Export Administration Regulations (EAR) (15 CFR 730-774), the Foreign Assets
Control Regulations (31 CFR Parts 500-598), the laws and regulations
administered by Customs and Border Protection (19 CFR Parts 1-199) and all other
U.S. laws and regulations regulating exports, imports or re-exports to or from
the United States, including the export or re-export of goods, services or
technical data from the United States.